

Loan Agreement
 Citizens Bank Logo [citizens.jpg]



This Loan Agreement (the “Agreement”) is entered into as of September 13, 2005,
among Tasty Baking Company, Tastykake Investment Company, TBC Financial
Services, Inc. and Tasty Baking Oxford, Inc. (each a “Borrower” and,
collectively, the “Borrowers”), with an address 2801 Hunting Park Avenue,
Philadelphia, PA 19129-1306 and Citizens Bank of Pennsylvania, a Pennsylvania
state chartered bank (“Bank”) with an address at 2001 Market Street, Suite 600,
Philadelphia, PA 19103.
 
BACKGROUND
 
WHEREAS, the Borrowers, the lenders from time to time party thereto (the
“Syndicate Lenders”) and PNC Bank, National Association, as agent for the
Syndicate Lenders, are party to an Amended and Restated Credit Agreement dated
as of the date hereof (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) pursuant to which the Syndicate Lenders have
agreed to make Revolving Loans (as defined in the Credit Agreement) to the
Borrowers in an aggregate principal amount not to exceed $35,000,000.
 
WHEREAS, the Borrowers have requested Bank to make additional extensions of
credit to the Borrowers upon the following terms and conditions in order for the
Borrowers to (i) make a contribution to the Tasty Banking Company pension plan
(the “Pension Contribution”) and (ii) finance the purchase price of the real
property located at 2801 Hunting Park Avenue, Philadelphia, PA 19129-1306 (the
“Hunting Park Property”) in the event that one of the Borrowers elects to
purchase the Hunting Park Property.
 
NOW, THEREFORE, in consideration of the promises and the agreements hereinafter
set forth, and intending to be legally bound hereby, the parties hereto agree as
follows:
 
1.  Borrowings. The Borrowers have requested and Bank has made or shall make one
or more of the following term loans (collectively, the “Borrowings”) to the
Borrowers subject to the terms and conditions and in reliance upon the
representations and warranties of the Borrowers set forth in this Agreement:
 
(a)  Facility #1. The first credit facility is a term loan in the aggregate
principal amount of $5,300,000 (the “Intitial Term Loan”) to be advanced to the
Borrowers on the date hereof. The obligation of the Borrowers to repay the Term
Loan shall be evidenced by a term note of Borrowers dated as of the date hereof
(the “Initial Term Note”). The proceeds of the Initial Term Loan will be used by
the Borrowers to finance the Pension Contribution.
 
(b)  Facility #2. The second credit facility is a term loan in the aggregate
principal amount of $2,550,000 (the “Secondary Term Loan”) which will be loaned
in one advance, subject to the terms hereof, upon the Borrowers’ request,
provided that the Borrowers may not request, and Bank shall not be obligated to
make such Secondary Term Loan after December 31, 2005 (the “Funding Expiration
Date”). The obligation of the Borrowers to repay the Secondary Term Loan, if
made, shall be evidenced by a term note of the Borrowers dated as of the date
such Secondary Term Loan is made and in the form attached hereto as Exhibit A
(the “Secondary Term Note”). The Secondary Term Loan, if made, will be used by
the Borrowers to finance a portion of the purchase price of the Hunting Park
Property.
 
(c)  Facility #3. The third credit facility is a term loan in the aggregate
principal amount of $2,150,000 (the “Mortgage Term Loan”) to the Borrowers which
will be loaned in one advance, subject to the terms hereof, upon the Borrowers’
request, provided that, the Borrowers may not request, and Bank shall not be
obligated to make such Mortgage Term Loan after the Funding Expiration Date. The
obligation of the Borrowers to repay the Mortgage Term Loan shall be evidenced
by a term note of the Borrowers dated as of the date such Secondary Term Loan is
made and in the form attached hereto as Exhibit B (the “Mortgage Term Note”).
The proceeds of the Mortgage Term Loan, if made, will be used by the Borrowers
to finance a portion of the purchase price of the Hunting Park Property.
 
 
 
1

--------------------------------------------------------------------------------


 
The Initial Term Note, the Secondary Term Note and the Mortgage Term Note (each
a “Note” and, collectively, the “Notes”) and renewals, extensions, amendments
and restatements thereof acceptable to Bank, shall set forth the interest rate,
repayment and other provisions, the terms of which are incorporated into this
Agreement by reference.
 
2.  Security.  The security for repayment of the obligations arising from the
Mortgage Term Loan, if made, shall be that certain mortgage, in the form
attached hereto as Exhibit C, granted by the applicable Borrower in favor of
Bank encumbering the Hunting Park Property (the “Mortgage” and, together with
this Agreement, the Notes and any documents executed in connection with such
documents, the “Loan Documents”).
 
3.  Representations and Warranties. Each Borrower hereby makes the following
representations and warranties which shall be true and correct on the date
hereof and shall continue to be true and correct at the time of the creation of
any of the Borrowings and until the Borrowings shall have been paid in full:
 
(a)  Organization. Each Borrower is duly organized, validly existing, and in
good standing under the laws of the jurisdiction in which such Borrower is
incorporated or organized, and each Borrower has the power and authority to own
its properties and assets, to carry on its businesses as now being conducted and
is qualified to do business in every jurisdiction in which it is required to
qualify to do business, except to the extent that its failure have such power,
authority or legal right or to qualify to do business could not in the
aggregate, reasonably be expected to have a Material Adverse Effect (as defined
in the Credit Agreement as of the date hereof).
 
(b)  Validity and Binding Nature. Each Borrower has the power to execute,
deliver, and perform this Agreement, the Notes, the Mortgage and any other Loan
Documents, as the case may be; and when executed and delivered the Loan
Documents will be valid and binding obligations of each Borrower, enforceable in
accordance with their terms; provided, however, that this representation with
respect to enforceability is limited by bankruptcy, insolvency, or other laws of
general application relating to or affecting the enforcement of creditors’
rights.
 
(c)  Due Authorization. The execution, delivery and performance of the Loan
Documents, have been duly authorized by all necessary action required for the
lawful creation and issuance of the Loan Documents and do not violate any
provisions of law, regulation, any order of any court or governmental agency,
the charter documents, by-laws or other organizational documents of any
Borrower.
 
(d)  Conflicting Instruments. The execution, delivery and performance of the
Loan Documents do not violate any provisions of any indenture, agreement, or
other instrument to which a Borrower or any Borrower’s properties or assets are
bound, and will not be in conflict with, result in a breach of, or constitute
(with due notice and/or lapse of time) a default under any such indenture,
agreement, or other instrument, or result in the creation or imposition of any
lien, charge, or encumbrance of any nature whatsoever upon any of the properties
or assets of such Borrower.
 
(e)  Authorization and Consents. To each Borrower’s knowledge, no authorization,
consent, approval, license or exemption of, and no registration, qualification,
designation, declaration or filing with any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign is
necessary to the valid execution and delivery of this Agreement, the Notes or
any other Loan Documents.
 
(f)  Incorporation by Reference of Representations and Warranties. To the extent
not specifically addressed in this Section 3, the text contained in Section 3
“Representations and Warranties” of the Credit Agreement is hereby incorporated
by reference in this Section 3 (the “Incorporated Representations”)
substituting, as appropriate, for references to “Agent or “Bank” therein a
reference to “Bank” as herein defined. All capitalized terms used directly or
indirectly in the representations and warranties incorporated herein by
reference and defined in the Credit Agreement are hereby incorporated by
reference in this Agreement for the purpose of giving the same meaning to the
Incorporated Representations herein as are given to such Incorporated
Representations in the Credit Agreement. In the event that Bank is no longer a
Syndicate Lender under the Credit Agreement, the Incorporated Representations
shall be those set forth in the Credit Agreement as of the time Bank ceases to
be a Syndicate Lender under the Credit Agreement.
 
 
2

--------------------------------------------------------------------------------


 
(g)  Misrepresentation. Neither this Agreement nor any other document,
statement, financial statement, or certificate furnished to Bank by or on behalf
of any Borrower in connection herewith, contains an untrue statement of a
material fact with respect to the financial condition or properties of any
Borrower or omits to state a material fact necessary to make the statements
contained therein not misleading or, insofar as any Borrower can now reasonably
foresee, may in the future materially adversely affect the financial condition,
operations, properties or prospects of any Borrower which has not been set forth
in this Agreement or in a document, statement, financial statement, or
certificate furnished to Bank in connection herewith.
 
4.  General Covenants. In addition to the covenants contained herein and in the
other Loan Documents, each Borrower hereby covenants and agrees that, so long as
any of the Borrowings are outstanding, such Borrower shall, except as Bank may
otherwise agree in writing, which agreement shall not be unreasonably withheld,
delayed or conditioned:
 
(a)  Debt; Guarantees and Contingencies. Not create, incur, assume or suffer to
exist any indebtedness for borrowed money other than: (i) the Borrowings and any
other indebtedness to Bank, (ii) indebtedness to the Syndicate Lenders pursuant
to the Credit Agreement, and (iii) other indebtedness permitted under the Credit
Agreement.
 
(b)  Liens and Encumbrances. Not create, assume or permit to exist any mortgage,
pledge, encumbrance or other security interest or lien upon the Hunting Park
Property, except for the Mortgage.
 
(c)  Incorporation by Reference of Covenants. To the extent not specifically
addressed in this Section 4, the text contained in Section 5 “Affirmative
Covenants” and Section 6 “Negative Covenants” of the Credit Agreement is hereby
incorporated by reference in this Section 4 (the “Incorporated Covenants”)
substituting, as appropriate, for references to “Agent or “Bank” therein a
reference to “Bank” as herein defined. All capitalized terms used directly or
indirectly in the Incorporated Covenants and defined in the Credit Agreement are
hereby incorporated by reference in this Agreement for the purpose of giving the
same meaning to the Incorporated Covenants herein as are given to such
Incorporated Covenants in the Credit Agreement. In the event that (i) Bank is no
longer a Syndicate Lender under the Credit Agreement, the Incorporated Covenants
shall be those set forth in the Credit Agreement at the time Bank ceases to be a
Syndicate Lender or (ii) the Credit Agreement is terminated in accordance with
its terms and Bank elects not to terminate this Agreement, the Incorporated
Covenants shall be those set forth in the Credit Agreement immediately prior to
the time the Credit Agreement is terminated.
 
(d)  Hedge Agreements.
 
(i)  Initial Term Loan. Within 60 days following the date hereof, the Borrowers
shall have purchased and entered into, and at all times thereafter maintain, one
or more Interest Hedge Agreements (as defined herein) which shall hedge the
interest cost to the Borrowers on at least seventy-five percent (75%) of the
principal amount of the Initial Term Loan. Each such Interest Hedge Agreement
(A) shall provide interest rate protection for a duration reasonably acceptable
to Bank, (B) must be reasonably satisfactory to Bank in all respects, (C) shall
be entered into with counterparties reasonably satisfactory to Bank, and (D)
shall conform to then current International Swaps and Derivatives Association
standards. All obligations of the Borrowers pursuant to any Interest Hedge
Agreement entered into in connection with the Initial Term Loan will be
unsecured. For purposes hereof, “Interest Hedge Agreement” shall mean any
interest rate swap agreement, interest rate cap agreement, interest rate floor
agreement, interest rate collar agreement, interest rate option or any other
agreement regarding the hedging of interest rate risk exposure executed in
connection with hedging the interest rate exposure of any person and any
confirming letter executed pursuant to such agreement, all as amended, restated,
supplemented or otherwise modified from time to time.
 
(ii)  Secondary Term Loan and Mortgage Term Loan. Within 60 days after the
funding date of the Secondary Term Loan and the Mortgage Term Loan, the
Borrowers shall have purchased and entered into, and at all times thereafter
maintain, one or more Interest Hedge Agreements (as defined herein) which
 
 
3

--------------------------------------------------------------------------------


 
 
shall hedge the interest cost to the Borrowers on at least seventy-five percent
(75%) of the principal amount of the Secondary Term Loan and seventy-five
percent (75%) of the principal amount of the Mortgage Term Loan. Each such
Interest Hedge Agreement (A) shall provide interest rate protection for a
duration reasonably acceptable to Bank, (B) must be reasonably satisfactory to
Bank in all respects, (C) shall be entered into with counterparties reasonably
satisfactory to Bank, and (D) shall conform to then current International Swaps
and Derivatives Association standards. All obligations of the Borrowers pursuant
to any Interest Hedge Agreement entered into in connection with (A) the
Secondary Term Loan shall be unsecured and (B) the Mortgage Term Loan shall be
secured by the Mortgage. Any Interest Hedge Agreement entered into between the
Borrowers and any person other than Bank or its affiliates shall be unsecured.
 
5.  Events of Default.  The occurrence of any of the following will be deemed to
be an Event of Default:
 
(a)  Default under the Credit Agreement. An Event of Default (as defined in the
Credit Agreement) shall exist.
 
(b)  Breach of Warranty. Any financial statement, representation, warranty or
certificate made or furnished by the Borrowers to Bank in connection with this
Agreement shall be materially false, incorrect or incomplete when made.
 
(c)  Other Default. The occurrence of an Event of Default under the Notes, the
Mortgage or any of the other Loan Documents.
 
6.  Conditions.
 
(a)  Initial Advance. Bank’s obligation to make the Initial Term Loan is subject
to the conditions that as of the date of such advance:
 
(i)  No Event of Default. No Event of Default or event which with the passage of
time, the giving of notice or both would constitute an Event of Default shall
have occurred and be continuing;
 
(ii)  Corporate Proceedings. Bank shall have received a certificate of the
Secretary of each Borrower dated as of the date hereof certifying (a) that
attached thereto is a true and complete copy of the resolutions, in form and
substance satisfactory to Bank, of such Borrower’s board of directors
authorizing the execution, delivery and performance of this Agreement, the Notes
and each of the other Loan Documents to which it is a party, and that such
resolutions have not been amended, modified, revoked or rescinded in any manner
and are in full force and effect, (b) that attached thereto is a true and
complete copy of its Articles or Certificate of Incorporation, certified by the
Secretary of State of the state in which such Borrower is incorporated and
Bylaws, and that such Articles of Incorporation and Bylaws have not been
amended, modified, revoked or rescinded and are in full force and effect, (c) as
to the incumbency and specimen signatures of each officer executing the Loan
Documents on behalf of such Borrower, and (d) that the representations contained
in Section 3 are true and correct, that such Borrower is in compliance with all
the covenants contained herein and there exists no Event of Default after giving
effect to the Initial Term Loan hereunder;
 
(iii)  Receipt of Loan Documents. The Borrowers shall have duly executed and
delivered this Agreement and the Initial Term Note and such other instruments
and documents which Bank may reasonably request in connection with the Initial
Term Loan and the transactions provided for in this Agreement;
 
(iv)  Good Standing. Bank shall have received certificates of good standing,
subsistence and/or status dated a recent date from the Secretary of State or
appropriate taxing or other authorities in the
 
 
4

--------------------------------------------------------------------------------


 
 
jurisdiction of incorporation or organization of each Borrower and in other
locations reasonably requested by Bank;
 
(v)  Opinion of Borrowers’ Counsel. Bank shall have received a written opinion
of the Borrowers’ counsel addressed to Bank and covering such matters as Bank
may reasonably require;
 
(vi)  Credit Agreement. The Conditions to Effectiveness as set forth in Section
4.1 of the Credit Agreement have been satisfied; and
 
(vii)  Fees. The Borrowers shall have paid Bank a commitment fee in the amount
of $6,625.
 
(b)  Subsequent Borrowings. Bank’s obligation to make the Secondary Term Loan
and Mortgage Term Loan is subject to the conditions that as of the date the
Secondary Term Loan and Mortgage Term Loan are made:
 
(i)  Representations and Warranties. Each of the representations and warranties
(i) made by the Borrowers under this Agreement or any other Loan Document or
(ii) which are contained in any certificate, document, financial or other
statement furnished at any time in connection with the Loan Documents, shall be
true and correct in all respects on and as of such date as if made on and as of
such date except to the extent that such representations and warranties relate
to an earlier date (in which case the representations and warranties that
expressly relate to an earlier date shall be true and correct in all material
respects as of such date);
 
(ii)  No Event of Default. No Event of Default or event which with the passage
of time, the giving of notice or both would constitute an Event of Default shall
have occurred and be continuing;
 
(iii)  Additional Matters. All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement, the other Loan Documents shall be
reasonably satisfactory in form and substance to Bank, and Bank shall have
received such other documents in respect of any aspect or consequence of the
transactions contemplated hereby or thereby as it shall reasonably request;
 
(iv)  Request Date. The Borrowers shall have requested the Secondary Term Loan
and the Mortgage Term Loan prior to the Funding Expiration Date;
 
(v)  Loan Documents. The Borrower shall have duly executed in favor of and
delivered to Bank the Secondary Term Note, the Mortgage Term Note and the
Mortgage;
 
(vi)  Opinion of Borrowers’ Counsel. Bank shall have received a written opinion
of the Borrowers’ counsel addressed to Bank and covering such matters as Bank
may reasonably require;
 
(vii)  Sales Agreement. Bank shall have received and reviewed, to its
satisfaction, the terms of sale and the final sales agreement pursuant to which
the applicable Borrower is purchasing the Hunting Park Property;
 
(viii)  Appraisal. Bank shall have received, in form and substance satisfactory
to it, a completed appraisal of the Hunting Park Property reflecting, with
respect to the Mortgage Term Loan, a loan to value ratio of at least 80% by an
appraisal firm selected by and acceptable to Bank;
 
(ix)  Title Insurance. Bank shall have received a fully paid mortgage title
insurance policy (or a binding commitment to issue insurance policy, marked to
Bank’s satisfaction to evidence the form of such policy to be delivered with
respect to the Mortgage) in standard ALTA form, issued by a title insurance
company reasonably satisfactory to Bank, in an amount equal to the Mortgage Term
Loan and
 
 
5

--------------------------------------------------------------------------------


 
insuring the Mortgage to create a valid first lien on the Hunting Park Property
with no exceptions which Bank shall not have approved;
 
(x)  Environmental Report. Bank shall have received, in form and substance
reasonably satisfactory to it, evidence demonstrating that the Hunting Park
Property is in compliance with all Environmental Laws in all material respects,
including, without limitation, Phase I environmental assessments of the
Property;
 
(xi)  Insurance. Bank shall have received evidence to its satisfaction that the
Borrowers have obtained certificates of insurance (including flood insurance, if
applicable) of the type required hereby or by the Mortgage, with the appropriate
lender loss payee/mortgagee endorsements; and
 
(xii)  Fees. The Borrowers shall have paid Bank a commitment fee in the amount
of $5,875.
 
The Borrowings by any Borrower hereunder shall constitute a representation and
warranty by the Borrowers as of the date of such Borrowing that the conditions
contained in this Section 6 have been satisfied.
 
7.  General Provisions.
 
(a)  Expenses.  The Borrowers agree to pay Bank, upon the execution of this
Agreement, and otherwise on demand, all reasonable and documented costs and
expenses incurred by Bank in connection with the preparation, negotiation and
delivery of this Agreement and the other Loan Documents, and any modifications
thereto, and the collection of all of the obligations arising hereunder and
thereunder, including but not limited to enforcement actions, relating to the
Borrowings, whether through judicial proceedings or otherwise, or in defending
or prosecuting any actions or proceedings arising out of or relating to this
Agreement, including reasonable fees and expenses of counsel (which may include
costs of in-house counsel), expenses for auditors, appraisers and environmental
consultants, lien searches, recording and filing fees and taxes.
 
(b)  Waivers. The provisions of this Agreement may from time to time be waived
in writing by Bank in its sole discretion. Any such waiver of any kind on the
part of Bank of any breach or default under this Agreement or any waiver of any
provision or condition of this Agreement must be in writing and shall be
effective only to the extent set forth in such writing. No delay by Bank in
exercising any right or remedy hereunder shall operate as a waiver thereof.
 
(c)  Binding Nature. The rights and privileges of Bank contained in this
Agreement shall inure to the benefit of its successors and assigns, and the
duties of each Borrower shall bind all its successors, and assigns. Each of the
signers shall be jointly and severally bound by the terms hereof.
 
(d)  Governing Law; Jurisdiction. Time of performance hereunder is of the
essence of this Agreement. This Agreement and any written supplement hereto
executed by any Borrower in which reference to this Agreement is made shall in
all respects be governed by the laws of the Commonwealth of Pennsylvania (except
to the extent that federal law governs). Each Borrower hereby irrevocably
consents to the exclusive jurisdiction of any state or federal court where
Bank’s office indicated above is located; provided that nothing contained in
this Agreement will prevent Bank from initiating proceedings in the courts of
any other jurisdiction in which any Borrower or any of its properties or
collateral may be found. Each Borrower waives any objection to venue of any such
suit, action or proceeding brought in such a court or that such court is an
inconvenient forum.
 
(e)  Severability. If any provision hereof shall for any reason be held invalid
or unenforceable, no other provision shall be affected thereby, and this
Agreement shall be construed as if the invalid or unenforceable provision had
never been a part of it. The descriptive headings hereof are for convenience
only and shall not in any way affect the meaning or construction of any
provision hereof.
 
 
6

--------------------------------------------------------------------------------


 
(f)  Waiver of Jury Trial. Any suit, action, or proceeding, whether claim or
counterclaim, brought or instituted by any Borrower or Bank, or any of their
successors or assigns, on or with respect to this Agreement or the dealings of
such Borrower or Bank with respect hereto, shall be tried only by a court and
not by a jury. Each Borrower hereby knowingly, voluntarily and intentionally
waives any right to a trial by jury in any such suit, action or proceeding.
Further, each Borrower waives any right it may have to claim or recover, in any
such suit, action or proceeding, any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. Each Borrower acknowledges and agrees that this paragraph is a specific
and material aspect of this Agreement and that Bank would not extend credit to
any Borrower if the waivers set forth in this paragraph were not a part of this
Agreement.
 
(g)  Notices. Every notice and other communication under this Agreement shall be
in writing and may be by hand-delivery, first-class mail (postage prepaid),
facsimile transmission (if confirmed promptly by one of the other methods
specified herein), or by nationally recognized overnight courier service, to the
addresses for Bank and the Borrowers set forth herein or to such other address
as one may give to the other in writing for such purposes. Notice given by
telecopy or other means of electronic transmission shall be deemed to have been
given and received when sent. Notice by overnight courier shall be deemed to
have been given and received on the date scheduled for delivery. Notice by mail
shall be deemed to have been given and received three (3) calendar days after
the date first deposited in the United States Mail. Notice by hand delivery
shall be deemed to have been given and received upon delivery.
 
8.  Special Covenants. In addition to the covenants contained herein or in the
Notes or any other Loan Document, each Borrower hereby agrees that, so long as
any of the Borrowings are outstanding, such Borrower shall, except as Bank may
grant its prior written consent, comply with the special provisions or covenants
set forth in any written supplement, now or hereafter executed by such Borrower,
in which reference to this Agreement is made. Further, each Borrower hereby
acknowledges that some or all of the Borrowings may be discretionary on the part
of Bank and/or may be payable upon demand of Bank. In this regard, it is hereby
agreed and acknowledged by each Borrower that nothing contained in this
Agreement, the Notes or in any such written supplement hereto now or hereafter
executed by any Borrower shall in any way modify, limit, diminish, negate or
eliminate the discretionary features or aspects of any Borrowing.
 



 

7

--------------------------------------------------------------------------------







Signatures





Witness the due execution hereof as of the date set forth above.
 
Attest:
TASTY BAKING COMPANY
       
By: 
By:         David S. Marberger
Name: 
David S. Marberger
Title: 
Senior Vice President
   
Attest:
TASTYKAKE INVESTMENT COMPANY
       
By: 
By:        /s/ Eugene P. Malinowski
Name: 
Eugene P. Malinowski
Title: 
Treasurer
   
Attest:
TBC FINANCIAL SERVICES, INC.
       
By: 
By: /s/ Eugene P. Malinowski
Name: 
Eugene P. Malinowski
Title: 
Treasurer
   
Attest:
TASTY BAKING OXFORD, INC.
       
By: 
By: /s/    Eugene P. Malinowski
Name: 
Eugene P. Malinowski
Title: 
Treasurer
         
CITIZENS BANK OF PENNSYLVANIA
         
By: /s/ Mark Bomberger
 
Mark Bomberger
 
Senior Vice President
     
Office
 Address
 
2001 Market Street, Suite 600
   
Philadelphia, PA 19103
     

 

 

8

--------------------------------------------------------------------------------





EXHIBIT A
 
Form of Secondary Term Note
 
See attached.
 
 
 

--------------------------------------------------------------------------------


 


EXHIBIT B
 
Form of Mortgage Term Note
 
See attached.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C
 
Form of Mortgage
 
See attached.
 

--------------------------------------------------------------------------------


 


 
Initial Term Note
 Citizens Bank Logo [citizens.jpg]



 

   
$5,300,000
 
September 13, 2005
 

 
FOR VALUE RECEIVED, and intending to be legally bound, Undersigned, as defined
below, promises to pay Citizens Bank of Pennsylvania, a Pennsylvania state
chartered bank (“Bank”) or its order at 2001 Market Street, Suite 600,
Philadelphia, Pennsylvania 19103, the sum of Five Million Three Hundred Thousand
Dollars ($5,300,000), with interest on the outstanding balance from the date of
this Note (“Note”) at the rate(s) (“Contractual Rate(s)”) specified herein, all
as provided below. This Note is issued in connection with a Loan Agreement dated
as of the date hereof (the “Loan Agreement”) between Undersigned and Bank, and
the other agreements and documents executed in connection therewith or referred
to therein, the terms of which are incorporated herein by reference (as amended,
modified or renewed from time to time, collectively the “Credit Documents”).
Capitalized Terms not defined herein shall have the meaning ascribed to them in
the Loan Agreement.
 
So long as Bank is the holder hereof, Bank’s books and records shall be
presumed, except in the case of manifest error, to accurately evidence at all
times all amounts outstanding under this Note and the date and amount of each
advance and payment made pursuant hereto.
 
The prompt and faithful performance of all of Undersigned’s obligations
hereunder, including without limitation time of payment, is of the essence of
this Note.
 
Undersigned hereby grants to Bank a security interest in, lien upon, and right
of setoff against, all deposit accounts, credits, securities, moneys, or other
property of Undersigned which may at any time be in the possession of, delivered
to, or owed by Bank, including any proceeds or returned or unearned premiums of
insurance, and the proceeds of all the foregoing property.
 
1.  Interest Rate.  The amounts outstanding under this Note shall bear interest
at the rate or rates set forth below as selected by Undersigned (each, a “Rate
Option”):
 
(i)  Prime Rate Option. A rate per annum equal to the (A) the Prime Rate plus
(B) the Applicable Margin (as defined in the Credit Agreement referred to in the
Loan Agreement) for Base Rate Loans (as defined in the Credit Agreement). For
purposes hereof, the term “Prime Rate” means a per annum rate of interest,
calculated on a 365 or 366 day, as the case may be, basis but charged on the
actual number of days elapsed, equal to the rate of interest announced from time
to time by Bank as its Prime Rate which rate is not necessarily the lowest
interest rate charged by the Bank for loans, such Prime Rate to change from time
to time as of the effective date of each change in the Prime Rate. If and when
the Prime Rate changes, the rate of interest with respect to any advance to
which the Prime Rate Option applies will change automatically without notice to
Undersigned, effective on the date of any such change. There are no required
minimum interest periods for advances bearing interest under the Prime Rate
Option.
 
(ii)  LIBOR Rate Option. A rate per annum equal to the sum of (A) the LIBOR Rate
plus (B) the Applicable Margin for LIBOR Loans (as defined in the Credit
Agreement) plus (C) ten (10) basis points (0.10%). Such rate per annum shall be
computed on the basis of a year of 360 days for the actual number of days
elapsed.
 
 
1

--------------------------------------------------------------------------------


 
For purposes hereof, the following terms shall have the following meanings:
 
“Business Day” shall mean any day which is neither a Saturday or Sunday nor a
legal holiday on which commercial banks are authorized or required to be closed
in Philadelphia, Pennsylvania; (b) when such term is used to describe a day on
which a borrowing, payment, prepaying, or repaying is to be made in respect of
any LIBOR Rate Loan, any day which is: (i) neither a Saturday or Sunday nor a
legal holiday on which commercial banks are authorized or required to be closed
in New York City; and (ii) a London Banking Day; and (c) when such term is used
to describe a day on which an interest rate determination is to be made in
respect of any LIBOR Rate Loan, any day which is a London Banking Day.
 
“Hedging Contracts” means, interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between Undersigned and Bank and designed to protect
Undersigned against fluctuations in interest rates or currency exchange rates.
 
“Hedging Obligations” means, with respect to Undersigned, all liabilities of
Undersigned to Bank under Hedging Contracts.
 
“Interest Period” means relative to any LIBOR Rate Loans initially, the period
beginning on (and including) the date on which such LIBOR Rate Loan is made or
continued as, or converted into, a LIBOR Rate Loan and ending on (but excluding)
the day which numerically corresponds to such date one, two, three or six months
thereafter (or, if such month has no numerically corresponding day, on the last
Business Day of such month), in each case as Undersigned may select; and (ii)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Rate Loan and ending one, two, three or
six months thereafter, as selected by Undersigned by irrevocable notice to Bank
not less than two Business Days prior to the last day of the then current
Interest Period with respect thereto; provided, however, that (a) Undersigned
shall not be permitted to select Interest Periods to be in effect at any one
time which have expiration dates occurring on more than three (3) different
dates; (b) Interest Periods commencing on the same date for LIBOR Rate Loans
comprising part of the same advance under this agreement shall be of the same
duration; (c) Interest Periods for LIBOR Rate Loans in connection with which
Undersigned has or may incur Hedging Obligations with Bank shall be of the same
duration as the relevant periods set under the applicable Hedging Contracts; (d)
if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day unless
such day falls in the next calendar month, in which case such Interest Period
shall end on the first preceding Business Day; and (e) no Interest Period may
end later than the Initial Term Loan Maturity Date.
 
“LIBOR Lending Rate” means, relative to any LIBOR Rate Loan to be made,
continued or maintained as, or converted into, a LIBOR Rate Loan for any
Interest Period, a rate per annum determined pursuant to the following formula:
 
LIBOR Lending Rate = LIBOR Rate
(1.00 - LIBOR Reserve Percentage)
 
 
2

--------------------------------------------------------------------------------


 
“LIBOR Rate” means relative to any Interest Period for LIBOR Rate Loans, the
offered rate for deposits of U.S. Dollars in an amount approximately equal to
the amount of the requested LIBOR Rate Loan for a term coextensive with the
designated Interest Period which the British Bankers’ Association fixes as its
LIBOR rate and which appears on the Telerate Page 3750 as of 11:00 a.m. London
time on the day which is two London Banking Days prior to the beginning of such
Interest Period.
 
“LIBOR Rate Interest Payment Date” means relative to any LIBOR Rate Loan, having
an Interest Period of three months or less, the last Business Day of such
Interest Period, and as to any LIBOR Rate Loan having an Interest Period longer
than three months, each Business Day which is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.
 
“LIBOR Rate Loan” means any loan or advance the rate of interest applicable to
which is based upon the LIBOR Rate.
 
“LIBOR Reserve Percentage” means, relative to any day of any Interest Period for
LIBOR Rate Loans, the maximum aggregate (without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements (including all basic,
emergency, supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other governmental authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such Interest
Period.
 
“London Banking Day” means a day on which dealings in US dollar deposits are
transacted in the London interbank market.
 
If Bank shall have determined in its reasonable discretion that (a) US dollar
deposits in the relevant amount and for the relevant period are not available to
Bank in the London interbank market; (b) by reason of circumstances affecting
Bank in the London interbank, adequate means do not exist for ascertaining the
LIBOR Rate applicable hereunder to LIBOR Rate Loans of any duration, or (c)
LIBOR no longer adequately reflects Bank’s cost of funding loans, then, upon
notice from Bank to Undersigned, the obligations of Bank hereunder to make or
continue any loans as, or to convert any loans into, LIBOR Rate Loans of such
duration shall forthwith be suspended until Bank shall notify Undersigned that
the circumstances causing such suspension no longer exist. Thereafter, until
Bank notifies Undersigned that the circumstances giving rise to such suspension
no longer exist, (a) the availability of the LIBOR Rate Option shall be
suspended, and (b) the interest rate for all advances then bearing interest
under the LIBOR Rate Option shall be converted at the expiration of the then
current Interest Period(s) to the Prime Rate Option. If Bank shall determine
(which determination shall, upon notice thereof to Undersigned be conclusive and
binding on Undersigned) that the introduction of or any change in or in the
interpretation of any law, rule, regulation or guideline, (whether or not having
the force of law) makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for Bank to make, continue or maintain
any LIBOR Rate Loan as, or to convert any loan into, a LIBOR Rate Loan of a
certain duration, the obligations of Bank to make, continue, maintain or convert
into any such LIBOR Rate Loans shall, upon such determination, forthwith be
suspended until Bank shall notify Undersigned that the circumstances causing
such suspension no longer exist, and all LIBOR Rate Loans of such type shall
 
 
3

--------------------------------------------------------------------------------


 
automatically convert to the Prime Rate Option at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion.
 
If any law, regulation, order, decree or guideline or interpretation or
application thereof by any governmental authority charged with the
interpretation or administration thereof or compliance by Bank with any request
or directive of any governmental authority (whether or not having the force of
law) shall either impose, modify or deem applicable any capital adequacy or
similar requirement against assets (funded or contingent) of, or credits or
commitments to extend credit extended by Bank and the result of any of the
foregoing is to increase the cost to, reduce the income receivable by, or impose
any expense (including loss of margin) upon Bank with respect to the Credit
Documents, this Note, or the making, maintenance or funding of any part of the
loans (or, in the case of capital adequacy or similar requirement, to have the
effect of reducing the rate of return on Bank’s capital, taking into account
Bank’s policies with regard to capital adequacy) by an amount which Bank deems
to be material, Bank shall from time to time notify Undersigned of the amount
determined in good faith by Bank (which determination shall be conclusive absent
manifest error) to be necessary to compensate Bank for such increase, reduction
or imposition. Such amount shall be due and payable by Undersigned to Bank ten
(10) business days after such notice is given.
 
2.  Default Rate; Late Charge. Upon the occurrence of any Event of Default (as
defined below), at Bank’s option, interest shall accrue at a rate equal to two
percent (2%) per annum above the Contractual Rate(s) specified (the “Default
Rate”) until the earlier of (a) the date that such Event of Default has been
cured, (b) until and including the date of maturity hereof. After maturity,
whether by acceleration or otherwise, at Bank’s option, interest shall accrue at
the Default Rate until all sums due hereunder are paid. Interest shall continue
to accrue after the entry of judgment by confession or otherwise at the Default
Rate until all sums due hereunder and/or under the judgment are paid.
 
If any payment (including without limitation any regularly scheduled payment,
balloon payment and final payment) is not paid within 15 days after it is due,
Undersigned will pay a late charge equal to 1% of the unpaid portion of the
payment due, regardless of whether the payment due consists of principal and
interest, principal only or interest only:
 
Such late charge shall be in addition to any increase made to the Contractual
Rate(s) applicable to the outstanding balance hereof as a result of maturity of
this Note or otherwise, as well as in addition to any other applicable fees,
charges and costs.
 
3.  Payment of Interest. Undersigned shall pay accrued interest on the unpaid
principal balance of this Note in arrears: (a) for the portion of advances
bearing interest under the Prime Rate Option, on the last day of each calendar
month during the term hereof commencing on September 30, 2005, (b) for amounts
hereunder bearing interest under the LIBOR Rate Option, (i) for Interest Periods
of one, two or three months, on the LIBOR Rate Interest Payment Date for such
advance, or (ii) for Interest Periods of six months, every three months and
(c) for all advances, at maturity, whether by acceleration of this Note or
otherwise, and after maturity, on demand until paid in full. All outstanding
principal and accrued interest hereunder shall be due and payable in full on the
Initial Term Loan Maturity Date.
 
If any payment under this Note is due on a day which is not a business day under
the laws of the State where Bank’s office indicated above is located, such
payment shall be made on the next succeeding business day and such extended time
shall be included in the computation of interest. Undersigned hereby authorizes
Bank, upon prior written notice to Undersigned, to charge any deposit account of
Undersigned at Bank for any payment due. Payments received will be applied first
to charges, fees and
 
 
4

--------------------------------------------------------------------------------


expenses (including attorneys’ fees), second to any accrued but unpaid interest
and lastly to the unpaid installment of principal in the reverse order of their
scheduled maturity.
 
4.  Payment of Principal. Principal shall be due and payable in fifty-nine (59)
consecutive installments of in the amount of $29,444.44 each, commencing on
September 30, 2005 and continuing on the last day of each calendar month
thereafter. Notwithstanding the foregoing, all outstanding principal and accrued
interest shall be due and payable in full on the earliest of (a) September 12,
2010, (b) the Revolver Termination Date (as defined in the Credit Agreement) and
(c) the date the Bank ceases to be a Syndicate Lender under the Credit Agreement
(such date, the “Initial Term Loan Maturity Date”).
 
If any payment under this Note is due on a day which is not a business day under
the laws of the State where Bank’s office indicated above is located, such
payment shall be made on the next succeeding business day and such extended time
shall be included in the computation of interest. Undersigned hereby authorizes
Bank, upon prior written notice to Undersigned, to charge any deposit account of
Undersigned at Bank for any payment due. Payments received will be applied first
to charges, fees and expenses (including attorneys’ fees), second to any accrued
but unpaid interest and lastly to the unpaid installment of principal in the
reverse order of their scheduled maturity.
 
5.  Interest Rate Election. Subject to the terms and conditions of this Note, at
the end of each interest period applicable to any amounts hereunder, Undersigned
may renew the Rate Option applicable to such amounts or convert such amounts to
a different Rate Option; provided that, during any period in which any Event of
Default (as hereinafter defined) has occurred and is continuing, any amounts
bearing interest under the LIBOR Rate Option shall, at Bank’s sole discretion,
be converted at the end of the applicable LIBOR Interest Period to the Prime
Rate Option and the LIBOR Rate Option will not be available to Undersigned with
respect to the conversion or renewal of any other amounts until such Event of
Default has been cured by Undersigned or waived by Bank. Undersigned shall
notify Bank of each election of a Rate Option, each conversion from one Rate
Option to another, the amount of the portions hereunder to be allocated to each
Rate Option and where relevant the Interest Periods therefor. In the case of
converting to the LIBOR Rate Option, such notice shall be given by 10:00 a.m.
(New York time) not less than two (2) nor more than five (5) Business Days prior
to the commencement of any Interest Period. If no Interest Period is specified
in any such notice for an amount that is to bear interest under the LIBOR Rate
Option, Undersigned shall be deemed to have selected a Interest Period of one
month’s duration. If no notice of election, conversion or renewal is timely
received by Bank with respect to any amount hereunder, Undersigned shall be
deemed to have elected the Prime Rate Option therefor. Any such election shall
be promptly confirmed in writing by such method as Bank may require.
 
6.  Covenants. Undersigned covenants and agrees that until all indebtedness
evidenced hereby has been paid in full, Undersigned shall: (a) use the proceeds
of the loan evidenced hereby only for the business purpose(s) specified in the
Loan Agreement; (b) provide, upon request, financial or other information
documentation or certifications to Bank (including balance sheets and income
statements), all in form and content reasonably satisfactory to Bank and
(c) pay, upon demand by Bank, all amounts incurred by Bank in connection with
any action or proceeding taken or commenced by Bank to enforce or collect this
Note, including attorneys’ fees and costs and all costs of legal proceedings
 
7.  Prepayment. Undersigned may prepay, in whole or in part, without penalty,
any advance which is accruing interest under the Prime Rate Option. If
Undersigned prepays (whether voluntary, on default or otherwise) all or any part
of any advance which is accruing interest at the LIBOR Rate Option on other than
the last day of the Interest Period, as applicable, Undersigned shall pay to
Bank, in addition to all other amounts due under this Note, the Prepayment Fee
set forth herein. For LIBOR Rate Loans in connection with which Undersigned has
or may incur Hedging Obligations, additional obligations may be
 
 
5

--------------------------------------------------------------------------------


 
associated with prepayment, in accordance with the terms and conditions of the
applicable Hedging Contracts. Undersigned shall give Bank, no later than 10:00
a.m., New York City time, at least four (4) Business Days notice of any proposed
prepayment, specifying the proposed date of payment and the principal amount to
be paid. Each partial prepayment shall be in an integral multiple of $10,000 and
accompanied by the payment of all charges outstanding on such loans and of all
accrued interest on the principal repaid to the date of payment. Undersigned
acknowledges that prepayment or acceleration of a LIBOR Rate Loan during an
Interest Period shall result in Bank incurring additional costs, expenses and/or
liabilities and that it is extremely difficult and impractical to ascertain the
extent of such costs, expenses and/or liabilities. Therefore, all full or
partial prepayments of LIBOR Rate Loans shall be accompanied by, and Undersigned
hereby promises to pay, on each date any such loan is prepaid or the date all
sums payable hereunder become due and payable, by acceleration or otherwise, in
addition to all other sums then owing, an amount (“Prepayment Fee”) determined
by Bank pursuant to the following formula: (a) the then current rate for United
States Treasury securities (bills on a discounted basis shall be converted to a
bond equivalent) with a maturity date closest to the end of the Interest Period,
as to which prepayment is made, subtracted from (b) the LIBOR Lending Rate plus
the applicable margin applicable to the LIBOR Rate Loan being prepaid. If the
result of this calculation is zero or a negative number, then there shall be no
Prepayment Fee. If the result of this calculation is a positive number, then the
resulting percentage shall be multiplied by the amount of the loan being
prepaid. The resulting amount shall be divided by: (i) 360 and multiplied by:
(ii) the number of days remaining in the Interest Period as to which the
prepayment is being made. Said amount shall be reduced to present value
calculated by using the referenced United States Treasury securities rate and
the number of days remaining on the Interest Period, as applicable, for the loan
being prepaid. The resulting amount of these calculations shall be the
Prepayment Fee.
 
8.  Indemnities. In addition to the Prepayment Fee, Undersigned agrees to
reimburse Bank (without duplication) for any increase in the cost to Bank, or
reduction in the amount of any sum receivable by Bank, in respect, or as a
result of: (a) any conversion or repayment or prepayment of the principal amount
of any LIBOR Rate Loans on a date other than the scheduled last day of the
Interest Period applicable thereto; (b) any loans not being made as LIBOR Rate
Loans in accordance with the borrowing request thereof; (c) any LIBOR Rate Loans
not being continued as, or converted into, LIBOR Rate Loans in accordance with
the continuation/conversion notice thereof, or (d) any costs associated with
marking to market any Hedging Obligations that (in the reasonable determination
of Bank) are required to be terminated as a result of any conversion, repayment
or prepayment of the principal amount of any LIBOR Rate Loan on a date other
than the scheduled last day of the Interest Period applicable thereto;
 
Bank shall promptly notify Undersigned in writing of the occurrence of any such
event, such notice to state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate Bank for such increased cost or
reduced amount. Such additional amounts shall be payable by Undersigned to Bank
within five days of its receipt of such notice, and such notice shall, in the
absence of manifest error, be conclusive and binding on Undersigned. Undersigned
understands, agrees and acknowledges the following: (i) Bank does not have any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR Rate as a basis for calculating the rate of interest on a LIBOR Rate Loan,
(ii) the LIBOR Rate may be used merely as a reference in determining such rate,
and (iii) Undersigned has accepted the LIBOR Rate as a reasonable and fair basis
for calculating such rate, the Prepayment Fee, and other funding losses incurred
by Bank. Undersigned further agrees to pay the Prepayment Fee and other funding
losses, if any, whether or not Bank elects to purchase, sell and/or match funds.
 
 
6

--------------------------------------------------------------------------------


 
9.  Taxes. All payments by Undersigned of principal of, and interest on, the
LIBOR Rate Loans and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by Bank’s net income or
receipts (such non-excluded items being called “Taxes”). In the event that any
withholding or deduction from any payment to be made by Undersigned hereunder is
required in respect of any Taxes directly related to this Note pursuant to any
applicable law, rule or regulation, then Undersigned will
 
(a)  pay directly to the relevant authority the full amount required to be so
withheld or deducted;
 
(b)  promptly forward to Bank an official receipt or other documentation
satisfactory to Bank evidencing such payment to such authority; and
 
(c)  pay to Bank such additional amount or amounts as is necessary to ensure
that the net amount actually received by Bank will equal the full amount Bank
would have received had no such withholding or deduction been required.
 
Moreover, if any Taxes are directly asserted against Bank with respect to any
payment received by Bank hereunder, Bank may pay such Taxes and Undersigned will
promptly pay such additional amount (including any penalties, interest or
expenses) as is necessary in order that the net amount received by Bank after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount Bank would have received had not such Taxes been asserted.
 
If Undersigned fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to Bank the required receipts or other required
documentary evidence, Undersigned shall indemnify Bank for any incremental
Taxes, interest or penalties that may become payable by Bank as a result of any
such failure.
 
10.  Increased Costs. If on or after the date hereof the adoption of any
applicable law, rule or regulation or guideline (whether or not having the force
of law), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Bank with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency:
 
(a)  shall subject Bank to any tax, duty or other charge with respect to its
LIBOR Rate Loans or its obligation to make LIBOR Rate Loans, or shall change the
basis of taxation of payments to Bank of the principal of or interest on its
LIBOR Rate Loans or any other amounts due under this agreement in respect of its
LIBOR Rate Loans or its obligation to make LIBOR Rate Loans (except for the
introduction of, or change in the rate of, tax on the overall net income of the
Bank or franchise taxes, imposed by the jurisdiction (or any political
subdivision or taxing authority thereof) under the laws of which Bank is
organized or in which Bank’s principal executive office is located); or
 
(b)  shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System of the United States)
against assets of, deposits with or for the account of, or credit extended by,
Bank or shall impose on Bank or on the London interbank market any other
condition affecting its LIBOR Rate Loans or its obligation to make LIBOR Rate
Loans;
 
 
7

--------------------------------------------------------------------------------


 
and the result of any of the foregoing is to increase the cost to Bank of making
or maintaining any LIBOR Rate Loan, or to reduce the amount of any sum received
or receivable by Bank under this Note with respect thereto, by an amount deemed
by Bank to be material, then, within 15 days after demand by Bank, Undersigned
shall pay to Bank such additional amount or amounts as will compensate Bank for
such increased cost or reduction.
 
11.  Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” hereunder: (a) the nonpayment of any principal under this
Note when due or the nonpayment of any interest, other indebtedness or other
obligations under this Note within three (3) Business Days after the date when
due; (b) the breach by any Obligor (defined as Undersigned and each surety or
guarantor of any of Undersigned’s liabilities to Bank as well as any person or
entity granting Bank a security interest in property to secure any indebtedness
evidenced hereby) of any covenant or agreement contained in the Credit
Documents, this Note, or in any separate security, guarantee or suretyship
agreement between Bank and any Obligor, subject to any applicable notices or
cure periods therein, the occurrence of any default hereunder or under the terms
of any such agreement, or the discovery by Bank of any materially false or
misleading representation made by any Obligor herein or in any such agreement or
in any other information submitted to Bank by any Obligor; (c) any Event of
Default (as defined in the Credit Agreement) under the Credit Agreement;
(d) garnishment, tax assessment, attachment or taking by governmental authority
or other creditor of any property of any Obligor which is in Bank’s possession
or which constitutes security for any indebtedness evidenced hereby; or (e) the
revocation, termination, cancellation, denial of liability, or the attempt of
any of the foregoing, by any Obligor of any obligation or liability whatsoever
of the Obligor to Bank, including without limitation any security, guarantee or
suretyship agreement.
 
12.  Acceleration; Remedies. Upon the occurrence of any Event of Default:
(a) all amounts due under this Note, including the unpaid balance of principal
and interest hereof, shall become immediately due and payable at the option of
Bank, without any demand or notice whatsoever; and (b) Bank may immediately and
without demand exercise any of its rights and remedies granted herein, under
applicable law, or which it may otherwise have, against Undersigned or
otherwise. Notwithstanding any provision to the contrary contained herein, upon
the occurrence of an Event of Default as described in Section 7.1(g)(i) or
7.1(g)(ii) of the Credit Agreement, all amounts due under this Note, including
without limitation the unpaid principal and interest hereof, shall become
immediately due and payable, without any demand, notice, or further action by
Bank whatsoever, and an action therefor shall immediately accrue.
 
13.  Bank’s Rights. Undersigned hereby authorizes Bank, and Bank shall have the
continuing right, at its sole option and discretion, to: (a) do anything which
Undersigned is required but fails to do hereunder, and in particular Bank may,
if Undersigned fails to do so, obtain and pay any premiums payable on any policy
of insurance required to be obtained or maintained hereunder; (b) subject to the
terms and conditions of any security documents, if applicable, direct any
insurer to make payment of any insurance proceeds including any returned or
unearned premiums, directly to Bank, and apply such moneys to any indebtedness
or other amount evidenced hereby in such order or fashion as Bank may elect; and
(c) pay the proceeds of the loans evidenced by this Note to any or all of the
Undersigned individually or jointly, or to such other persons as any of the
Undersigned may direct and (d) add any amounts paid or incurred by Bank
hereunder to the principal amount of the indebtedness evidenced by this Note
 
 
8

--------------------------------------------------------------------------------


 
14.  Definitions; Miscellaneous Provisions. (a) Undersigned waives protest of
all commercial paper at any time held by Bank on which Undersigned is in any way
liable, notice of nonpayment at maturity of any and all accounts, and (except
where requested hereby) notice of action taken by Bank; and hereby ratifies and
confirms whatever Bank may do. Bank shall be entitled to exercise any right
notwithstanding any prior exercise, failure to exercise or delay in exercising
any such right. (b) If any provision hereof shall for any reason be held invalid
or unenforceable, no other provision shall be affected thereby, and this Note
shall be construed as if the invalid or unenforceable provision had never been a
part of it. The descriptive headings of this Note are for convenience only and
shall not in any way affect the meaning or construction of any provision hereof.
(c) The rights and privileges of Bank contained in this Note shall inure to the
benefit of its successors and assigns, and the duties of Undersigned shall bind
all heirs, personal representatives, successors and assigns. (d) This Note shall
in all respects be governed by the laws of the Commonwealth of Pennsylvania
(except to the extent that federal law governs). (e)“Undersigned” refers
individually and collectively to all makers of this Note. Undersigned shall each
be jointly and severally bound by the terms hereof.
 
[Signatures to Follow]
 


 

 

9

--------------------------------------------------------------------------------




Signatures

 


 
 
Witness the due execution hereof intending to be legally bound as of the date
first written above.
 
Attest:
TASTY BAKING COMPANY
       
By:      
By:   /s/  David S. Marberger      
Name:      
David S. Marberger
Title:      
Senior Vice President
   
Attest:
TASTYKAKE INVESTMENT COMPANY
       
By:      
By:   /s/  Eugene P. Malinowski      
Name:      
Eugene P. Malinowski
Title:      
Treasurer
   
Attest:
TBC FINANCIAL SERVICES, INC.
       
By:      
By:   /s/  Eugene P. Malinowski      
Name:      
Eugene P. Malinowski
Title:      
Treasurer
   
Attest:
TASTY BAKING OXFORD, INC.
       
By:      
By:    /s/  Eugene P. Malinowski     
Name:      
Eugene P. Malinowski
Title:      
Treasurer
     
Each with an address at:
2801 Hunting Park Avenue
Philadelphia, PA 19129-1306

 


10

--------------------------------------------------------------------------------


 


 
Secondary Term Note
 Citizens Bank Logo [citizens.jpg]    
$2,550,000
 
[_______, 2005]
 

FOR VALUE RECEIVED, and intending to be legally bound, Undersigned, as defined
below, promises to pay Citizens Bank of Pennsylvania, a Pennsylvania state
chartered bank (“Bank”) or its order at 2001 Market Street, Suite 600,
Philadelphia, Pennsylvania 19103, the sum of Two Million Five Hundred Fifty
Thousand Dollars ($2,550,000), with interest on the outstanding balance from the
date of this Note (“Note”) at the rate(s) (“Contractual Rate(s)”) specified
herein, all as provided below. This Note is issued in connection with a Loan
Agreement dated as of September 13, 2005 (the “Loan Agreement”) between
Undersigned and Bank, and the other agreements and documents executed in
connection therewith or referred to therein, the terms of which are incorporated
herein by reference (as amended, modified or renewed from time to time,
collectively the “Credit Documents”). Capitalized Terms not defined herein shall
have the meaning ascribed to them in the Loan Agreement.
 
So long as Bank is the holder hereof, Bank’s books and records shall be
presumed, except in the case of manifest error, to accurately evidence at all
times all amounts outstanding under this Note and the date and amount of each
advance and payment made pursuant hereto.
 
The prompt and faithful performance of all of Undersigned’s obligations
hereunder, including without limitation time of payment, is of the essence of
this Note.
 
Undersigned hereby grants to Bank a security interest in, lien upon, and right
of setoff against, all deposit accounts, credits, securities, moneys, or other
property of Undersigned which may at any time be in the possession of, delivered
to, or owed by Bank, including any proceeds or returned or unearned premiums of
insurance, and the proceeds of all the foregoing property.
 
1.  Interest Rate.  The amounts outstanding under this Note shall bear interest
at the rate or rates set forth below as selected by Undersigned (each, a “Rate
Option”):
 
(i)  Prime Rate Option. A rate per annum equal to the (A) the Prime Rate plus
(B) the Applicable Margin (as defined in the Credit Agreement referred to in the
Loan Agreement) for Base Rate Loans (as defined in the Credit Agreement). For
purposes hereof, the term “Prime Rate” means a per annum rate of interest,
calculated on a 365 or 366 day, as the case may be, basis but charged on the
actual number of days elapsed, equal to the rate of interest announced from time
to time by Bank as its Prime Rate which rate is not necessarily the lowest
interest rate charged by the Bank for loans, such Prime Rate to change from time
to time as of the effective date of each change in the Prime Rate. If and when
the Prime Rate changes, the rate of interest with respect to any advance to
which the Prime Rate Option applies will change automatically without notice to
Undersigned, effective on the date of any such change. There are no required
minimum interest periods for advances bearing interest under the Prime Rate
Option.
 
(ii)  LIBOR Rate Option. A rate per annum equal to the sum of (A) the LIBOR Rate
plus (B) the Applicable Margin for LIBOR Loans (as defined in the Credit
Agreement) plus (C) ten (10) basis points (0.10%). Such rate per annum shall be
computed on the basis of a year of 360 days for the actual number of days
elapsed.
 
 
1

--------------------------------------------------------------------------------


 
For purposes hereof, the following terms shall have the following meanings:
 
“Business Day” shall mean any day which is neither a Saturday or Sunday nor a
legal holiday on which commercial banks are authorized or required to be closed
in Philadelphia, Pennsylvania; (b) when such term is used to describe a day on
which a borrowing, payment, prepaying, or repaying is to be made in respect of
any LIBOR Rate Loan, any day which is: (i) neither a Saturday or Sunday nor a
legal holiday on which commercial banks are authorized or required to be closed
in New York City; and (ii) a London Banking Day; and (c) when such term is used
to describe a day on which an interest rate determination is to be made in
respect of any LIBOR Rate Loan, any day which is a London Banking Day.
 
“Hedging Contracts” means, interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between Undersigned and Bank and designed to protect
Undersigned against fluctuations in interest rates or currency exchange rates.
 
“Hedging Obligations” means, with respect to Undersigned, all liabilities of
Undersigned to Bank under Hedging Contracts.
 
“Interest Period” means relative to any LIBOR Rate Loans initially, the period
beginning on (and including) the date on which such LIBOR Rate Loan is made or
continued as, or converted into, a LIBOR Rate Loan and ending on (but excluding)
the day which numerically corresponds to such date one, two, three or six months
thereafter (or, if such month has no numerically corresponding day, on the last
Business Day of such month), in each case as Undersigned may select; and (ii)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Rate Loan and ending one, two, three or
six months thereafter, as selected by Undersigned by irrevocable notice to Bank
not less than two Business Days prior to the last day of the then current
Interest Period with respect thereto; provided, however, that (a) Undersigned
shall not be permitted to select Interest Periods to be in effect at any one
time which have expiration dates occurring on more than three (3) different
dates; (b) Interest Periods commencing on the same date for LIBOR Rate Loans
comprising part of the same advance under this agreement shall be of the same
duration; (c) Interest Periods for LIBOR Rate Loans in connection with which
Undersigned has or may incur Hedging Obligations with Bank shall be of the same
duration as the relevant periods set under the applicable Hedging Contracts; (d)
if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day unless
such day falls in the next calendar month, in which case such Interest Period
shall end on the first preceding Business Day; and (e) no Interest Period may
end later than the Secondary Term Loan Maturity Date.
 
“LIBOR Lending Rate” means, relative to any LIBOR Rate Loan to be made,
continued or maintained as, or converted into, a LIBOR Rate Loan for any
Interest Period, a rate per annum determined pursuant to the following formula:
 
LIBOR Lending Rate = LIBOR Rate
                (1.00 - LIBOR Reserve Percentage)
 
 
2

--------------------------------------------------------------------------------


 
“LIBOR Rate” means relative to any Interest Period for LIBOR Rate Loans, the
offered rate for deposits of U.S. Dollars in an amount approximately equal to
the amount of the requested LIBOR Rate Loan for a term coextensive with the
designated Interest Period which the British Bankers’ Association fixes as its
LIBOR rate and which appears on the Telerate Page 3750 as of 11:00 a.m. London
time on the day which is two London Banking Days prior to the beginning of such
Interest Period.
 
“LIBOR Rate Interest Payment Date” means relative to any LIBOR Rate Loan, having
an Interest Period of three months or less, the last Business Day of such
Interest Period, and as to any LIBOR Rate Loan having an Interest Period longer
than three months, each Business Day which is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.
 
“LIBOR Rate Loan” means any loan or advance the rate of interest applicable to
which is based upon the LIBOR Rate.
 
“LIBOR Reserve Percentage” means, relative to any day of any Interest Period for
LIBOR Rate Loans, the maximum aggregate (without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements (including all basic,
emergency, supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other governmental authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such Interest
Period.
 
“London Banking Day” means a day on which dealings in US dollar deposits are
transacted in the London interbank market.
 
If Bank shall have determined in its reasonable discretion that (a) US dollar
deposits in the relevant amount and for the relevant period are not available to
Bank in the London interbank market; (b) by reason of circumstances affecting
Bank in the London interbank, adequate means do not exist for ascertaining the
LIBOR Rate applicable hereunder to LIBOR Rate Loans of any duration, or (c)
LIBOR no longer adequately reflects Bank’s cost of funding loans, then, upon
notice from Bank to Undersigned, the obligations of Bank hereunder to make or
continue any loans as, or to convert any loans into, LIBOR Rate Loans of such
duration shall forthwith be suspended until Bank shall notify Undersigned that
the circumstances causing such suspension no longer exist. Thereafter, until
Bank notifies Undersigned that the circumstances giving rise to such suspension
no longer exist, (a) the availability of the LIBOR Rate Option shall be
suspended, and (b) the interest rate for all advances then bearing interest
under the LIBOR Rate Option shall be converted at the expiration of the then
current Interest Period(s) to the Prime Rate Option. If Bank shall determine
(which determination shall, upon notice thereof to Undersigned be conclusive and
binding on Undersigned) that the introduction of or any change in or in the
interpretation of any law, rule, regulation or guideline, (whether or not having
the force of law) makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for Bank to make, continue or maintain
any LIBOR Rate Loan as, or to convert any loan into, a LIBOR Rate Loan of a
certain duration, the obligations of Bank to make, continue, maintain or convert
into any such LIBOR Rate Loans shall, upon such determination, forthwith be
suspended until Bank shall notify Undersigned that the circumstances causing
such suspension no longer exist, and all LIBOR Rate Loans of such type shall
 
 
3

--------------------------------------------------------------------------------


 
 
automatically convert to the Prime Rate Option at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion.
 
If any law, regulation, order, decree or guideline or interpretation or
application thereof by any governmental authority charged with the
interpretation or administration thereof or compliance by Bank with any request
or directive of any governmental authority (whether or not having the force of
law) shall either impose, modify or deem applicable any capital adequacy or
similar requirement against assets (funded or contingent) of, or credits or
commitments to extend credit extended by Bank and the result of any of the
foregoing is to increase the cost to, reduce the income receivable by, or impose
any expense (including loss of margin) upon Bank with respect to the Credit
Documents, this Note, or the making, maintenance or funding of any part of the
loans (or, in the case of capital adequacy or similar requirement, to have the
effect of reducing the rate of return on Bank’s capital, taking into account
Bank’s policies with regard to capital adequacy) by an amount which Bank deems
to be material, Bank shall from time to time notify Undersigned of the amount
determined in good faith by Bank (which determination shall be conclusive absent
manifest error) to be necessary to compensate Bank for such increase, reduction
or imposition. Such amount shall be due and payable by Undersigned to Bank ten
(10) business days after such notice is given.
 
2.  Default Rate; Late Charge. Upon the occurrence of any Event of Default (as
defined below), at Bank’s option, interest shall accrue at a rate equal to two
percent (2%) per annum above the Contractual Rate(s) specified (the “Default
Rate”) until the earlier of (a) the date that such Event of Default has been
cured, (b) until and including the date of maturity hereof. After maturity,
whether by acceleration or otherwise, at Bank’s option, interest shall accrue at
the Default Rate until all sums due hereunder are paid. Interest shall continue
to accrue after the entry of judgment by confession or otherwise at the Default
Rate until all sums due hereunder and/or under the judgment are paid.
 
If any payment (including without limitation any regularly scheduled payment,
balloon payment and final payment) is not paid within 15 days after it is due,
Undersigned will pay a late charge equal to 1% of the unpaid portion of the
payment due, regardless of whether the payment due consists of principal and
interest, principal only or interest only:
 
Such late charge shall be in addition to any increase made to the Contractual
Rate(s) applicable to the outstanding balance hereof as a result of maturity of
this Note or otherwise, as well as in addition to any other applicable fees,
charges and costs.
 
3.  Payment of Interest. Undersigned shall pay accrued interest on the unpaid
principal balance of this Note in arrears: (a) for the portion of advances
bearing interest under the Prime Rate Option, on the last day of each calendar
month during the term hereof commencing on [________, 2005], (b) for amounts
hereunder bearing interest under the LIBOR Rate Option, (i) for Interest Periods
of one, two or three months, on the LIBOR Rate Interest Payment Date for such
advance, or (ii) for Interest Periods of six months, every three months and
(c) for all advances, at maturity, whether by acceleration of this Note or
otherwise, and after maturity, on demand until paid in full. All outstanding
principal and accrued interest hereunder shall be due and payable in full on the
Secondary Term Loan Maturity Date.
 
If any payment under this Note is due on a day which is not a business day under
the laws of the State where Bank’s office indicated above is located, such
payment shall be made on the next succeeding business day and such extended time
shall be included in the computation of interest. Undersigned hereby authorizes
Bank, upon prior written notice to Undersigned to charge any deposit account of
Undersigned at Bank for any payment due. Payments received will be applied first
to charges, fees and
 
 
 
4

--------------------------------------------------------------------------------


 
expenses (including attorneys’ fees), second to any accrued but unpaid interest
and lastly to the unpaid installment of principal in the reverse order of their
scheduled maturity.
 
4.  Payment of Principal. Principal shall be due and payable in fifty-nine (59)
consecutive installments of in the amount of $14,166.66 each, commencing on
[________, 2005] and continuing on the last day of each calendar month
thereafter. Notwithstanding the foregoing, all outstanding principal and accrued
interest shall be due and payable in full on the earliest of (a) [_______],
2010, (b) the Revolver Termination Date (as defined in the Credit Agreement) and
(c) the date Bank ceases to be a Syndicate Lender (as defined in the Credit
Agreement) under the Credit Agreement (such date, the “Secondary Term Loan
Maturity Date”).
 
If any payment under this Note is due on a day which is not a business day under
the laws of the State where Bank’s office indicated above is located, such
payment shall be made on the next succeeding business day and such extended time
shall be included in the computation of interest. Undersigned hereby authorizes
Bank, upon prior written notice to Undersigned, to charge any deposit account of
Undersigned at Bank for any payment due. Payments received will be applied first
to charges, fees and expenses (including attorneys’ fees), second to any accrued
but unpaid interest and lastly to the unpaid installment of principal in the
reverse order of their scheduled maturity.
 
5.  Interest Rate Election. Subject to the terms and conditions of this Note, at
the end of each interest period applicable to any amounts hereunder, Undersigned
may renew the Rate Option applicable to such amounts or convert such amounts to
a different Rate Option; provided that, during any period in which any Event of
Default (as hereinafter defined) has occurred and is continuing, any amounts
bearing interest under the LIBOR Rate Option shall, at Bank’s sole discretion,
be converted at the end of the applicable LIBOR Interest Period to the Prime
Rate Option and the LIBOR Rate Option will not be available to Undersigned with
respect to the conversion or renewal of any other amounts until such Event of
Default has been cured by Undersigned or waived by Bank. Undersigned shall
notify Bank of each election of a Rate Option, each conversion from one Rate
Option to another, the amount of the portions hereunder to be allocated to each
Rate Option and where relevant the Interest Periods therefor. In the case of
converting to the LIBOR Rate Option, such notice shall be given by 10:00 a.m.
(New York time) not less than two (2) nor more than five (5) Business Days prior
to the commencement of any Interest Period. If no Interest Period is specified
in any such notice for an amount that is to bear interest under the LIBOR Rate
Option, Undersigned shall be deemed to have selected a Interest Period of one
month’s duration. If no notice of election, conversion or renewal is timely
received by Bank with respect to any amount hereunder, Undersigned shall be
deemed to have elected the Prime Rate Option therefor. Any such election shall
be promptly confirmed in writing by such method as Bank may require.
 
6.  Covenants. Undersigned covenants and agrees that until all indebtedness
evidenced hereby has been paid in full, Undersigned shall: (a) use the proceeds
of the loan evidenced hereby only for the business purpose(s) specified in the
Loan Agreement; (b) provide, upon request, financial or other information,
documentation or certifications to Bank (including balance sheets and income
statements), all in form and content reasonably satisfactory to Bank and
(c) pay, upon demand by Bank, all amounts incurred by Bank in connection with
any action or proceeding taken or commenced by Bank to enforce or collect this
Note, including attorneys’ fees and costs and all costs of legal proceedings
 
7.  Prepayment. Undersigned may prepay, in whole or in part, without penalty,
any advance which is accruing interest under the Prime Rate Option. If
Undersigned prepays (whether voluntary, on default or otherwise) all or any part
of any advance which is accruing interest at the LIBOR Rate Option on other than
the last day of the Interest Period, as applicable, Undersigned shall pay to
Bank, in addition to all
 
 
 
5

--------------------------------------------------------------------------------


 
other amounts due under this Note, the Prepayment Fee set forth herein. For
LIBOR Rate Loans in connection with which Undersigned has or may incur Hedging
Obligations, additional obligations may be associated with prepayment, in
accordance with the terms and conditions of the applicable Hedging Contracts.
Undersigned shall give Bank, no later than 10:00 a.m., New York City time, at
least four (4) Business Days notice of any proposed prepayment, specifying the
proposed date of payment and the principal amount to be paid. Each partial
prepayment shall be in an integral multiple of $10,000 and accompanied by the
payment of all charges outstanding on such loans and of all accrued interest on
the principal repaid to the date of payment. Undersigned acknowledges that
prepayment or acceleration of a LIBOR Rate Loan during an Interest Period shall
result in Bank incurring additional costs, expenses and/or liabilities and that
it is extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, all full or partial prepayments of LIBOR
Rate Loans shall be accompanied by, and Undersigned hereby promises to pay, on
each date any such loan is prepaid or the date all sums payable hereunder become
due and payable, by acceleration or otherwise, in addition to all other sums
then owing, an amount (“Prepayment Fee”) determined by Bank pursuant to the
following formula: (a) the then current rate for United States Treasury
securities (bills on a discounted basis shall be converted to a bond equivalent)
with a maturity date closest to the end of the Interest Period, as to which
prepayment is made, subtracted from (b) the LIBOR Lending Rate plus the
applicable margin applicable to the LIBOR Rate Loan being prepaid. If the result
of this calculation is zero or a negative number, then there shall be no
Prepayment Fee. If the result of this calculation is a positive number, then the
resulting percentage shall be multiplied by the amount of the loan being
prepaid. The resulting amount shall be divided by: (i) 360 and multiplied by:
(ii) the number of days remaining in the Interest Period as to which the
prepayment is being made. Said amount shall be reduced to present value
calculated by using the referenced United States Treasury securities rate and
the number of days remaining on the Interest Period, as applicable, for the loan
being prepaid. The resulting amount of these calculations shall be the
Prepayment Fee.
 
8.  Indemnities. In addition to the Prepayment Fee, Undersigned agrees to
reimburse Bank (without duplication) for any increase in the cost to Bank, or
reduction in the amount of any sum receivable by Bank, in respect, or as a
result of: (a) any conversion or repayment or prepayment of the principal amount
of any LIBOR Rate Loans on a date other than the scheduled last day of the
Interest Period applicable thereto; (b) any loans not being made as LIBOR Rate
Loans in accordance with the borrowing request thereof; (c) any LIBOR Rate Loans
not being continued as, or converted into, LIBOR Rate Loans in accordance with
the continuation/conversion notice thereof, or (d) any costs associated with
marking to market any Hedging Obligations that (in the reasonable determination
of Bank) are required to be terminated as a result of any conversion, repayment
or prepayment of the principal amount of any LIBOR Rate Loan on a date other
than the scheduled last day of the Interest Period applicable thereto;
 
Bank shall promptly notify Undersigned in writing of the occurrence of any such
event, such notice to state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate Bank for such increased cost or
reduced amount. Such additional amounts shall be payable by Undersigned to Bank
within five days of its receipt of such notice, and such notice shall, in the
absence of manifest error, be conclusive and binding on Undersigned. Undersigned
understands, agrees and acknowledges the following: (i) Bank does not have any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR Rate as a basis for calculating the rate of interest on a LIBOR Rate Loan,
(ii) the LIBOR Rate may be used merely as a reference in determining such rate,
and (iii) Undersigned has accepted the LIBOR Rate as a reasonable and fair basis
for calculating such rate, the Prepayment Fee, and other funding losses incurred
by Bank. Undersigned further agrees to pay the Prepayment Fee and other funding
losses, if any, whether or not Bank elects to purchase, sell and/or match funds.
 
 
6

--------------------------------------------------------------------------------


 
9.  Taxes. All payments by Undersigned of principal of, and interest on, the
LIBOR Rate Loans and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by Bank’s net income or
receipts (such non-excluded items being called “Taxes”). In the event that any
withholding or deduction from any payment to be made by Undersigned hereunder is
required in respect of any Taxes directly related to this Note pursuant to any
applicable law, rule or regulation, then Undersigned will
 
(a)  pay directly to the relevant authority the full amount required to be so
withheld or deducted;
 
(b)  promptly forward to Bank an official receipt or other documentation
satisfactory to Bank evidencing such payment to such authority; and
 
(c)  pay to Bank such additional amount or amounts as is necessary to ensure
that the net amount actually received by Bank will equal the full amount Bank
would have received had no such withholding or deduction been required.
 
Moreover, if any Taxes are directly asserted against Bank with respect to any
payment received by Bank hereunder, Bank may pay such Taxes and Undersigned will
promptly pay such additional amount (including any penalties, interest or
expenses) as is necessary in order that the net amount received by Bank after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount Bank would have received had not such Taxes been asserted.
 
If Undersigned fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to Bank the required receipts or other required
documentary evidence, Undersigned shall indemnify Bank for any incremental
Taxes, interest or penalties that may become payable by Bank as a result of any
such failure.
 
10.  Increased Costs. If on or after the date hereof the adoption of any
applicable law, rule or regulation or guideline (whether or not having the force
of law), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Bank with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency:
 
(a)  shall subject Bank to any tax, duty or other charge with respect to its
LIBOR Rate Loans or its obligation to make LIBOR Rate Loans, or shall change the
basis of taxation of payments to Bank of the principal of or interest on its
LIBOR Rate Loans or any other amounts due under this agreement in respect of its
LIBOR Rate Loans or its obligation to make LIBOR Rate Loans (except for the
introduction of, or change in the rate of, tax on the overall net income of the
Bank or franchise taxes, imposed by the jurisdiction (or any political
subdivision or taxing authority thereof) under the laws of which Bank is
organized or in which Bank’s principal executive office is located); or
 
(b)  shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System of the United States)
against assets of, deposits with or for the account of, or credit extended by,
Bank or shall impose on Bank or on the London interbank market any other
condition affecting its LIBOR Rate Loans or its obligation to make LIBOR Rate
Loans;
 
 
7

--------------------------------------------------------------------------------


 
and the result of any of the foregoing is to increase the cost to Bank of making
or maintaining any LIBOR Rate Loan, or to reduce the amount of any sum received
or receivable by Bank under this Note with respect thereto, by an amount deemed
by Bank to be material, then, within 15 days after demand by Bank, Undersigned
shall pay to Bank such additional amount or amounts as will compensate Bank for
such increased cost or reduction.
 
11.  Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” hereunder: (a) the nonpayment of any principal under this
Note when due or the nonpayment of any interest, other indebtedness or other
obligations under this Note within three (3) Business Days after the date when
due; (b) the breach by any Obligor (defined as Undersigned and each surety or
guarantor of any of Undersigned’s liabilities to Bank as well as any person or
entity granting Bank a security interest in property to secure any indebtedness
evidenced hereby) of any covenant or agreement contained in the Credit
Documents, this Note, or in any separate security, guarantee or suretyship
agreement between Bank and any Obligor, subject to any applicable notices or
cure periods therein, the occurrence of any default hereunder or under the terms
of any such agreement, or the discovery by Bank of any materially false or
misleading representation made by any Obligor herein or in any such agreement or
in any other information submitted to Bank by any Obligor; (c) any Event of
Default (as defined in the Credit Agreement) under the Credit Agreement;
(d) garnishment, tax assessment, attachment or taking by governmental authority
or other creditor of any property of any Obligor which is in Bank’s possession
or which constitutes security for any indebtedness evidenced hereby; or (e) the
revocation, termination, cancellation, denial of liability, or the attempt of
any of the foregoing, by any Obligor of any obligation or liability whatsoever
of the Obligor to Bank, including without limitation any security, guarantee or
suretyship agreement.
 
12.  Acceleration; Remedies. Upon the occurrence of any Event of Default:
(a) all amounts due under this Note, including the unpaid balance of principal
and interest hereof, shall become immediately due and payable at the option of
Bank, without any demand or notice whatsoever; and (b) Bank may immediately and
without demand exercise any of its rights and remedies granted herein, under
applicable law, or which it may otherwise have, against Undersigned or
otherwise. Notwithstanding any provision to the contrary contained herein, upon
the occurrence of an Event of Default as described in Section 7.1(g)(i) or
7.1(g)(ii) of the Credit Agreement, all amounts due under this Note, including
without limitation the unpaid principal and interest hereof, shall become
immediately due and payable, without any demand, notice, or further action by
Bank whatsoever, and an action therefor shall immediately accrue.
 
13.  Bank’s Rights. Undersigned hereby authorizes Bank, and Bank shall have the
continuing right, at its sole option and discretion, to: (a) do anything which
Undersigned is required but fails to do hereunder, and in particular Bank may,
if Undersigned fails to do so, obtain and pay any premiums payable on any policy
of insurance required to be obtained or maintained hereunder; (b) subject to the
terms and conditions of any security documents, if applicable, direct any
insurer to make payment of any insurance proceeds including any returned or
unearned premiums, directly to Bank, and apply such moneys to any indebtedness
or other amount evidenced hereby in such order or fashion as Bank may elect; and
(c) pay the proceeds of the loans evidenced by this Note to any or all of the
Undersigned individually or jointly, or to such other persons as any of the
Undersigned may direct and (d) add any amounts paid or incurred by Bank
hereunder to the principal amount of the indebtedness evidenced by this Note
 
 
8

--------------------------------------------------------------------------------


 
14.  Definitions; Miscellaneous Provisions. (a) Undersigned waives protest of
all commercial paper at any time held by Bank on which Undersigned is in any way
liable, notice of nonpayment at maturity of any and all accounts, and (except
where requested hereby) notice of action taken by Bank; and hereby ratifies and
confirms whatever Bank may do. Bank shall be entitled to exercise any right
notwithstanding any prior exercise, failure to exercise or delay in exercising
any such right. (b) If any provision hereof shall for any reason be held invalid
or unenforceable, no other provision shall be affected thereby, and this Note
shall be construed as if the invalid or unenforceable provision had never been a
part of it. The descriptive headings of this Note are for convenience only and
shall not in any way affect the meaning or construction of any provision hereof.
(c) The rights and privileges of Bank contained in this Note shall inure to the
benefit of its successors and assigns, and the duties of Undersigned shall bind
all heirs, personal representatives, successors and assigns. (d) This Note shall
in all respects be governed by the laws of the Commonwealth of Pennsylvania
(except to the extent that federal law governs). (e)“Undersigned” refers
individually and collectively to all makers of this Note. Undersigned shall each
be jointly and severally bound by the terms hereof.
 
[Signatures to Follow]
 


 

 

9

--------------------------------------------------------------------------------



 


Signatures

 


 
 
Witness the due execution hereof intending to be legally bound as of the date
first written above.
 
Attest:
TASTY BAKING COMPANY
       
By:      
By:      
Name:      
David S. Marberger
Title:      
Senior Vice President
   
Attest:
TASTYKAKE INVESTMENT COMPANY
       
By:      
By:      
Name:      
Eugene P. Malinowski
Title:      
Treasurer
   
Attest:
TBC FINANCIAL SERVICES, INC.
       
By:      
By:      
Name:      
Eugene P. Malinowski
Title:      
Treasurer
   
Attest:
TASTY BAKING OXFORD, INC.
       
By:      
By:      
Name:      
Eugene P. Malinowski
Title:      
Treasurer
     
Each with an address at:
2801 Hunting Park Avenue
Philadelphia, PA 19129-1306

 


 
10

--------------------------------------------------------------------------------


 


 
Mortgage Term Note
 Citizens Bank Logo [citizens.jpg]



 
$2,150,000
 
[________, 2005]
 

FOR VALUE RECEIVED, and intending to be legally bound, Undersigned, as defined
below, promises to pay Citizens Bank of Pennsylvania, a Pennsylvania state
chartered bank (“Bank”) or its order at 2001 Market Street, Suite 600,
Philadelphia, Pennsylvania 19103, the sum of Two Million One Hundred Fifty
Thousand Dollars ($2,150,000), with interest on the outstanding balance from the
date of this Note (“Note”) at the rate(s) (“Contractual Rate(s)”) specified
herein, all as provided below. This Note is issued in connection with a Loan
Agreement dated as of September 13, 2005 (the “Loan Agreement”) between
Undersigned and Bank, and the other agreements and documents executed in
connection therewith or referred to therein, the terms of which are incorporated
herein by reference and is secured by the collateral described therein (as
amended, modified or renewed from time to time, collectively the “Credit
Documents”). Capitalized Terms not defined herein shall have the meaning
ascribed to them in the Loan Agreement.
 
So long as Bank is the holder hereof, Bank’s books and records shall be
presumed, except in the case of manifest error, to accurately evidence at all
times all amounts outstanding under this Note and the date and amount of each
advance and payment made pursuant hereto.
 
The prompt and faithful performance of all of Undersigned’s obligations
hereunder, including without limitation time of payment, is of the essence of
this Note.
 
Undersigned hereby grants to Bank a security interest in, lien upon, and right
of setoff against, all deposit accounts, credits, securities, moneys, or other
property of Undersigned which may at any time be in the possession of, delivered
to, or owed by Bank, including any proceeds or returned or unearned premiums of
insurance, and the proceeds of all the foregoing property.
 
1.  Interest Rate.  The amounts outstanding under this Note shall bear interest
at the rate or rates set forth below as selected by Undersigned (each, a “Rate
Option”):
 
(i)  Prime Rate Option. A rate per annum equal to the (A) the Prime Rate plus
(B) the Applicable Margin (as defined in the Credit Agreement referred to in the
Loan Agreement) for Base Rate Loans (as defined in the Credit Agreement). For
purposes hereof, the term “Prime Rate” means a per annum rate of interest,
calculated on a 365 or 366 day, as the case may be, basis but charged on the
actual number of days elapsed, equal to the rate of interest announced from time
to time by Bank as its Prime Rate which rate is not necessarily the lowest
interest rate charged by the Bank for loans, such Prime Rate to change from time
to time as of the effective date of each change in the Prime Rate. If and when
the Prime Rate changes, the rate of interest with respect to any advance to
which the Prime Rate Option applies will change automatically without notice to
Undersigned, effective on the date of any such change. There are no required
minimum interest periods for advances bearing interest under the Prime Rate
Option.
 
(ii)  LIBOR Rate Option. A rate per annum equal to the sum of (A) the LIBOR Rate
plus (B) the Applicable Margin for LIBOR Loans (as defined in the Credit
Agreement) plus (C) fifteen (15) basis points (0.15%). Such rate per annum shall
be computed on the basis of a year of 360 days for the actual number of days
elapsed.
 
 
1

--------------------------------------------------------------------------------


 
For purposes hereof, the following terms shall have the following meanings:
 
“Business Day” shall mean any day which is neither a Saturday or Sunday nor a
legal holiday on which commercial banks are authorized or required to be closed
in Philadelphia, Pennsylvania; (b) when such term is used to describe a day on
which a borrowing, payment, prepaying, or repaying is to be made in respect of
any LIBOR Rate Loan, any day which is: (i) neither a Saturday or Sunday nor a
legal holiday on which commercial banks are authorized or required to be closed
in New York City; and (ii) a London Banking Day; and (c) when such term is used
to describe a day on which an interest rate determination is to be made in
respect of any LIBOR Rate Loan, any day which is a London Banking Day.
 
“Hedging Contracts” means, interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between Undersigned and Bank and designed to protect
Undersigned against fluctuations in interest rates or currency exchange rates.
 
“Hedging Obligations” means, with respect to Undersigned, all liabilities of
Undersigned to Bank under Hedging Contracts.
 
“Interest Period” means relative to any LIBOR Rate Loans initially, the period
beginning on (and including) the date on which such LIBOR Rate Loan is made or
continued as, or converted into, a LIBOR Rate Loan and ending on (but excluding)
the day which numerically corresponds to such date one, two, three or six months
thereafter (or, if such month has no numerically corresponding day, on the last
Business Day of such month), in each case as Undersigned may select; and (ii)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Rate Loan and ending one, two, three or
six months thereafter, as selected by Undersigned by irrevocable notice to Bank
not less than two Business Days prior to the last day of the then current
Interest Period with respect thereto; provided, however, that (a) Undersigned
shall not be permitted to select Interest Periods to be in effect at any one
time which have expiration dates occurring on more than three (3) different
dates; (b) Interest Periods commencing on the same date for LIBOR Rate Loans
comprising part of the same advance under this agreement shall be of the same
duration; (c) Interest Periods for LIBOR Rate Loans in connection with which
Undersigned has or may incur Hedging Obligations with Bank shall be of the same
duration as the relevant periods set under the applicable Hedging Contracts; (d)
if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day unless
such day falls in the next calendar month, in which case such Interest Period
shall end on the first preceding Business Day; and (e) no Interest Period may
end later than the Initial Term Loan Maturity Date.
 
“LIBOR Lending Rate” means, relative to any LIBOR Rate Loan to be made,
continued or maintained as, or converted into, a LIBOR Rate Loan for any
Interest Period, a rate per annum determined pursuant to the following formula:
 
LIBOR Lending Rate = LIBOR Rate
                (1.00 - LIBOR Reserve Percentage)
 
 
2

--------------------------------------------------------------------------------


 
“LIBOR Rate” means relative to any Interest Period for LIBOR Rate Loans, the
offered rate for deposits of U.S. Dollars in an amount approximately equal to
the amount of the requested LIBOR Rate Loan for a term coextensive with the
designated Interest Period which the British Bankers’ Association fixes as its
LIBOR rate and which appears on the Telerate Page 3750 as of 11:00 a.m. London
time on the day which is two London Banking Days prior to the beginning of such
Interest Period.
 
“LIBOR Rate Interest Payment Date” means relative to any LIBOR Rate Loan, having
an Interest Period of three months or less, the last Business Day of such
Interest Period, and as to any LIBOR Rate Loan having an Interest Period longer
than three months, each Business Day which is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.
 
“LIBOR Rate Loan” means any loan or advance the rate of interest applicable to
which is based upon the LIBOR Rate.
 
“LIBOR Reserve Percentage” means, relative to any day of any Interest Period for
LIBOR Rate Loans, the maximum aggregate (without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements (including all basic,
emergency, supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other governmental authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such Interest
Period.
 
“London Banking Day” means a day on which dealings in US dollar deposits are
transacted in the London interbank market.
 
If Bank shall have determined in its reasonable discretion that (a) US dollar
deposits in the relevant amount and for the relevant period are not available to
Bank in the London interbank market; (b) by reason of circumstances affecting
Bank in the London interbank, adequate means do not exist for ascertaining the
LIBOR Rate applicable hereunder to LIBOR Rate Loans of any duration, or (c)
LIBOR no longer adequately reflects Bank’s cost of funding loans, then, upon
notice from Bank to Undersigned, the obligations of Bank hereunder to make or
continue any loans as, or to convert any loans into, LIBOR Rate Loans of such
duration shall forthwith be suspended until Bank shall notify Undersigned that
the circumstances causing such suspension no longer exist. Thereafter, until
Bank notifies Undersigned that the circumstances giving rise to such suspension
no longer exist, (a) the availability of the LIBOR Rate Option shall be
suspended, and (b) the interest rate for all advances then bearing interest
under the LIBOR Rate Option shall be converted at the expiration of the then
current Interest Period(s) to the Prime Rate Option. If Bank shall determine
(which determination shall, upon notice thereof to Undersigned be conclusive and
binding on Undersigned) that the introduction of or any change in or in the
interpretation of any law, rule, regulation or guideline, (whether or not having
the force of law) makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for Bank to make, continue or maintain
any LIBOR Rate Loan as, or to convert any loan into, a LIBOR Rate Loan of a
certain duration, the obligations of Bank to make, continue, maintain or convert
into any such LIBOR Rate Loans shall, upon such determination, forthwith be
suspended until Bank shall notify Undersigned that the circumstances causing
such suspension no longer exist, and all LIBOR Rate Loans of such type shall
 
 
3

--------------------------------------------------------------------------------


 
automatically convert to the Prime Rate Option at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion.
 
If any law, regulation, order, decree or guideline or interpretation or
application thereof by any governmental authority charged with the
interpretation or administration thereof or compliance by Bank with any request
or directive of any governmental authority (whether or not having the force of
law) shall either impose, modify or deem applicable any capital adequacy or
similar requirement against assets (funded or contingent) of, or credits or
commitments to extend credit extended by Bank and the result of any of the
foregoing is to increase the cost to, reduce the income receivable by, or impose
any expense (including loss of margin) upon Bank with respect to the Credit
Documents, this Note, or the making, maintenance or funding of any part of the
loans (or, in the case of capital adequacy or similar requirement, to have the
effect of reducing the rate of return on Bank’s capital, taking into account
Bank’s policies with regard to capital adequacy) by an amount which Bank deems
to be material, Bank shall from time to time notify Undersigned of the amount
determined in good faith by Bank (which determination shall be conclusive absent
manifest error) to be necessary to compensate Bank for such increase, reduction
or imposition. Such amount shall be due and payable by Undersigned to Bank ten
(10) business days after such notice is given.
 
2.  Default Rate; Late Charge. Upon the occurrence of any Event of Default (as
defined below), at Bank’s option, interest shall accrue at a rate equal to two
percent (2%) per annum above the Contractual Rate(s) specified (the “Default
Rate”) until the earlier of (a) the date that such Event of Default has been
cured, (b) until and including the date of maturity hereof. After maturity,
whether by acceleration or otherwise, at Bank’s option, interest shall accrue at
the Default Rate until all sums due hereunder are paid. Interest shall continue
to accrue after the entry of judgment by confession or otherwise at the Default
Rate until all sums due hereunder and/or under the judgment are paid.
 
If any payment (including without limitation any regularly scheduled payment,
balloon payment and final payment) is not paid within 15 days after it is due,
Undersigned will pay a late charge equal to 1% of the unpaid portion of the
payment due, regardless of whether the payment due consists of principal and
interest, principal only or interest only:
 
Such late charge shall be in addition to any increase made to the Contractual
Rate(s) applicable to the outstanding balance hereof as a result of maturity of
this Note or otherwise, as well as in addition to any other applicable fees,
charges and costs.
 
3.  Payment of Interest. Undersigned shall pay accrued interest on the unpaid
principal balance of this Note in arrears: (a) for the portion of advances
bearing interest under the Prime Rate Option, on the last day of each calendar
month during the term hereof commencing on [___________, 2005], (b) for amounts
hereunder bearing interest under the LIBOR Rate Option for Interest Periods of
one, two, three or six months, on the LIBOR Rate Interest Payment Date for such
advance and (c) for all advances, at maturity, whether by acceleration of this
Note or otherwise, and after maturity, on demand until paid in full. All
outstanding principal and accrued interest hereunder shall be due and payable in
full on the Maturity Date.
 
If any payment under this Note is due on a day which is not a business day under
the laws of the State where Bank’s office indicated above is located, such
payment shall be made on the next succeeding business day and such extended time
shall be included in the computation of interest. Undersigned hereby authorizes
Bank, upon prior notice to Undersigned, to charge any deposit account of
Undersigned at Bank for any payment due. Payments received will be applied first
to charges, fees and expenses
 
 
 
4

--------------------------------------------------------------------------------


 
 (including attorneys’ fees), second to any accrued but unpaid interest and
lastly to the unpaid installment of principal in the reverse order of their
scheduled maturity.
 
4.  Payment of Principal. Principal shall be due and payable in one hundred
nineteen (119) consecutive installments of in the amount of $8,958.34 each,
commencing on [_________, 2005] and continuing on the last day of each calendar
month thereafter. Notwithstanding the foregoing, all outstanding principal and
accrued interest shall be due and payable in full on the earliest of (a)
[_________, 2015], (b) the Revolver Termination Date (as defined in the Credit
Agreement) and (c) the date the Bank ceases to be a Syndicate Lender under the
Credit Agreement (such date, the “Maturity Date”).
 
If any payment under this Note is due on a day which is not a business day under
the laws of the State where Bank’s office indicated above is located, such
payment shall be made on the next succeeding business day and such extended time
shall be included in the computation of interest. Undersigned hereby authorizes
Bank, upon prior written notice to Undersigned, to charge any deposit account of
Undersigned at Bank for any payment due. Payments received will be applied first
to charges, fees and expenses (including attorneys’ fees), second to any accrued
but unpaid interest and lastly to the unpaid installment of principal in the
reverse order of their scheduled maturity.
 
5.  Interest Rate Election. Subject to the terms and conditions of this Note, at
the end of each interest period applicable to any amounts hereunder, Undersigned
may renew the Rate Option applicable to such amounts or convert such amounts to
a different Rate Option; provided that, during any period in which any Event of
Default (as hereinafter defined) has occurred and is continuing, any amounts
bearing interest under the LIBOR Rate Option shall, at Bank’s sole discretion,
be converted at the end of the applicable LIBOR Interest Period to the Prime
Rate Option and the LIBOR Rate Option will not be available to Undersigned with
respect to the conversion or renewal of any other amounts until such Event of
Default has been cured by Undersigned or waived by Bank. Undersigned shall
notify Bank of each election of a Rate Option, each conversion from one Rate
Option to another, the amount of the portions hereunder to be allocated to each
Rate Option and where relevant the Interest Periods therefor. In the case of
converting to the LIBOR Rate Option, such notice shall be given by 10:00 a.m.
(New York time) not less than two (2) nor more than five (5) Business Days prior
to the commencement of any Interest Period. If no Interest Period is specified
in any such notice for an amount that is to bear interest under the LIBOR Rate
Option, Undersigned shall be deemed to have selected a Interest Period of one
month’s duration. If no notice of election, conversion or renewal is timely
received by Bank with respect to any amount hereunder, Undersigned shall be
deemed to have elected the Prime Rate Option therefor. Any such election shall
be promptly confirmed in writing by such method as Bank may require.
 
6.  Covenants. Undersigned covenants and agrees that until all indebtedness
evidenced hereby has been paid in full, Undersigned shall: (a) use the proceeds
of the loan evidenced hereby only for the business purpose(s) specified to Bank
at or prior to the execution hereof; (b) promptly notify Bank in writing of any
change in its or their residence, Chief Executive Office, place of business or
state of incorporation or organization; (c) purchase and maintain policies of
insurance (including flood insurance, if required) to protect against such risks
and casualties, and in such amounts, as shall be required by Bank and/or
applicable law, which policies shall (1) be in form and substance reasonably
satisfactory to Bank, (2) at Bank's option, designate Bank as loss payee and/or
as additional insured, and/or contain a lender's loss payable endorsement, and
(3) be (or certificates evidencing same shall be) deposited with Bank; (d)
provide, upon request, financial or other information, documentation or
certifications to Bank (including balance sheets and income statements), all in
form and content reasonably satisfactory to Bank; (e) pay, upon demand by Bank,
(1) all costs and fees pertaining to the filing of any financing, continuation
or termination statements, mortgages, satisfaction pieces, judgments and any
other type of document which
 
 
5

--------------------------------------------------------------------------------


 
 
Bank deems reasonably necessary or desirable to be filed with regard to security
interests which secure the indebtedness evidenced hereby, regardless of whether
such security interests were granted by Undersigned, and (2) all reasonable and
documented costs and expenses incurred by Bank in connection with any collateral
securing this Note (including without limitation all advances made by Bank for
taxes, levies, insurance, repairs to or maintenance of the collateral, appraisal
or valuation of the collateral, and determination and monitoring of flood hazard
status), regardless of whether such collateral is owned by Undersigned; and (f)
pay, upon demand by Bank, all amounts incurred by Bank in connection with any
action or proceeding taken or commenced by Bank to enforce or collect this Note,
including attorneys' fees and costs and all costs of legal proceedings
 
7.  Prepayment. Undersigned may prepay, in whole or in part, without penalty,
any advance which is accruing interest under the Prime Rate Option. If
Undersigned prepays (whether voluntary, on default or otherwise) all or any part
of any advance which is accruing interest at the LIBOR Rate Option on other than
the last day of the Interest Period, as applicable, Undersigned shall pay to
Bank, in addition to all other amounts due under this Note, the Prepayment Fee
set forth herein. For LIBOR Rate Loans in connection with which Undersigned has
or may incur Hedging Obligations, additional obligations may be associated with
prepayment, in accordance with the terms and conditions of the applicable
Hedging Contracts. Undersigned shall give Bank, no later than 10:00 a.m., New
York City time, at least four (4) Business Days notice of any proposed
prepayment, specifying the proposed date of payment and the principal amount to
be paid. Each partial prepayment shall be in an integral multiple of $10,000 and
accompanied by the payment of all charges outstanding on such loans and of all
accrued interest on the principal repaid to the date of payment. Undersigned
acknowledges that prepayment or acceleration of a LIBOR Rate Loan during an
Interest Period shall result in Bank incurring additional costs, expenses and/or
liabilities and that it is extremely difficult and impractical to ascertain the
extent of such costs, expenses and/or liabilities. Therefore, all full or
partial prepayments of LIBOR Rate Loans shall be accompanied by, and Undersigned
hereby promises to pay, on each date any such loan is prepaid or the date all
sums payable hereunder become due and payable, by acceleration or otherwise, in
addition to all other sums then owing, an amount (“Prepayment Fee”) determined
by Bank pursuant to the following formula: (a) the then current rate for United
States Treasury securities (bills on a discounted basis shall be converted to a
bond equivalent) with a maturity date closest to the end of the Interest Period,
as to which prepayment is made, subtracted from (b) the LIBOR Lending Rate plus
the applicable margin applicable to the LIBOR Rate Loan being prepaid. If the
result of this calculation is zero or a negative number, then there shall be no
Prepayment Fee. If the result of this calculation is a positive number, then the
resulting percentage shall be multiplied by the amount of the loan being
prepaid. The resulting amount shall be divided by: (i) 360 and multiplied by:
(ii) the number of days remaining in the Interest Period as to which the
prepayment is being made. Said amount shall be reduced to present value
calculated by using the referenced United States Treasury securities rate and
the number of days remaining on the Interest Period, as applicable, for the loan
being prepaid. The resulting amount of these calculations shall be the
Prepayment Fee.
 
8.  Indemnities. In addition to the Prepayment Fee, Undersigned agrees to
reimburse Bank (without duplication) for any increase in the cost to Bank, or
reduction in the amount of any sum receivable by Bank, in respect, or as a
result of: (a) any conversion or repayment or prepayment of the principal amount
of any LIBOR Rate Loans on a date other than the scheduled last day of the
Interest Period applicable thereto; (b) any loans not being made as LIBOR Rate
Loans in accordance with the borrowing request thereof; (c) any LIBOR Rate Loans
not being continued as, or converted into, LIBOR Rate Loans in accordance with
the continuation/conversion notice thereof, or (d) any costs associated with
marking to market any Hedging Obligations that (in the reasonable determination
of Bank) are required to be terminated as a result of any conversion, repayment
or prepayment of the principal amount of any LIBOR Rate Loan on a date other
than the scheduled last day of the Interest Period applicable thereto;
 
 
6

--------------------------------------------------------------------------------


 
Bank shall promptly notify Undersigned in writing of the occurrence of any such
event, such notice to state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate Bank for such increased cost or
reduced amount. Such additional amounts shall be payable by Undersigned to Bank
within five days of its receipt of such notice, and such notice shall, in the
absence of manifest error, be conclusive and binding on Undersigned. Undersigned
understands, agrees and acknowledges the following: (i) Bank does not have any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR Rate as a basis for calculating the rate of interest on a LIBOR Rate Loan,
(ii) the LIBOR Rate may be used merely as a reference in determining such rate,
and (iii) Undersigned has accepted the LIBOR Rate as a reasonable and fair basis
for calculating such rate, the Prepayment Fee, and other funding losses incurred
by Bank. Undersigned further agrees to pay the Prepayment Fee and other funding
losses, if any, whether or not Bank elects to purchase, sell and/or match funds.
 
9.  Taxes. All payments by Undersigned of principal of, and interest on, the
LIBOR Rate Loans and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by Bank’s net income or
receipts (such non-excluded items being called “Taxes”). In the event that any
withholding or deduction from any payment to be made by Undersigned hereunder is
required in respect of any Taxes directly relating to this Note pursuant to any
applicable law, rule or regulation, then Undersigned will
 
(a)  pay directly to the relevant authority the full amount required to be so
withheld or deducted;
 
(b)  promptly forward to Bank an official receipt or other documentation
satisfactory to Bank evidencing such payment to such authority; and
 
(c)  pay to Bank such additional amount or amounts as is necessary to ensure
that the net amount actually received by Bank will equal the full amount Bank
would have received had no such withholding or deduction been required.
 
Moreover, if any Taxes are directly asserted against Bank with respect to any
payment received by Bank hereunder, Bank may pay such Taxes and Undersigned will
promptly pay such additional amount (including any penalties, interest or
expenses) as is necessary in order that the net amount received by Bank after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount Bank would have received had not such Taxes been asserted.
 
If Undersigned fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to Bank the required receipts or other required
documentary evidence, Undersigned shall indemnify Bank for any incremental
Taxes, interest or penalties that may become payable by Bank as a result of any
such failure.
 
10.  Increased Costs. If on or after the date hereof the adoption of any
applicable law, rule or regulation or guideline (whether or not having the force
of law), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Bank with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency:
 
 
7

--------------------------------------------------------------------------------


 
(a)  shall subject Bank to any tax, duty or other charge with respect to its
LIBOR Rate Loans or its obligation to make LIBOR Rate Loans, or shall change the
basis of taxation of payments to Bank of the principal of or interest on its
LIBOR Rate Loans or any other amounts due under this agreement in respect of its
LIBOR Rate Loans or its obligation to make LIBOR Rate Loans (except for the
introduction of, or change in the rate of, tax on the overall net income of the
Bank or franchise taxes, imposed by the jurisdiction (or any political
subdivision or taxing authority thereof) under the laws of which Bank is
organized or in which Bank’s principal executive office is located); or
 
(b)  shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System of the United States)
against assets of, deposits with or for the account of, or credit extended by,
Bank or shall impose on Bank or on the London interbank market any other
condition affecting its LIBOR Rate Loans or its obligation to make LIBOR Rate
Loans;
 
and the result of any of the foregoing is to increase the cost to Bank of making
or maintaining any LIBOR Rate Loan, or to reduce the amount of any sum received
or receivable by Bank under this Note with respect thereto, by an amount deemed
by Bank to be material, then, within 15 days after demand by Bank, Undersigned
shall pay to Bank such additional amount or amounts as will compensate Bank for
such increased cost or reduction.
 
11.  Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” hereunder: (a) the nonpayment of any principal under this
Note when due or the nonpayment of any interest, other indebtedness or other
obligations under this Note within three (3) Business Days after the date when
due; (b) the breach by any Obligor (defined as Undersigned and each surety or
guarantor of any of Undersigned’s liabilities to Bank as well as any person or
entity granting Bank a security interest in property to secure any indebtedness
evidenced hereby) of any covenant or agreement contained in the Credit
Documents, this Note, or in any separate security, guarantee or suretyship
agreement between Bank and any Obligor, subject to any applicable notices or
cure periods therein, the occurrence of any default hereunder or under the terms
of such agreement, or the discovery by Bank of any materially false or
misleading representation made by any Obligor herein or in any such agreement or
in any other information submitted to Bank by any Obligor; (c) any Event of
Default (as defined in the Credit Agreement) under the Credit Agreement;
(d) material default by any Obligor under the terms of any lease of or mortgage
on the premises where any property securing the indebtedness evidenced by this
Note is located; (e)garnishment, tax assessment, attachment or taking by
governmental authority or other creditor of any property of any Obligor which is
in Bank’s possession or which constitutes security for any indebtedness
evidenced hereby; or (f) the revocation, termination, cancellation, denial of
liability, or the attempt of any of the foregoing, by any Obligor of any
obligation or liability whatsoever of the Obligor to Bank, including without
limitation any security, guarantee or suretyship agreement.
 
12.  Acceleration; Remedies. Upon the occurrence of any Event of Default:
(a) all amounts due under this Note, including the unpaid balance of principal
and interest hereof, shall become immediately due and payable at the option of
Bank, without any demand or notice whatsoever; and (b) Bank may immediately and
without demand exercise any of its rights and remedies granted herein, under
applicable law, or which it may otherwise have, against Undersigned or
otherwise. Notwithstanding any provision to the contrary contained herein, upon
the occurrence of an Event of Default as described in Section 7.1(g)(i) or
7.1(g)(ii) of the Credit Agreement, all amounts due under this Note, including
without limitation the unpaid principal and interest hereof, shall become
immediately due and payable, without any demand, notice, or further action by
Bank whatsoever, and an action therefor shall immediately accrue.
 
 
8

--------------------------------------------------------------------------------


 
13.  Bank’s Rights. Undersigned hereby authorizes Bank, and Bank shall have the
continuing right, at its sole option and discretion upon prior notice to
Undersigned, to: (a) do anything which Undersigned is required but fails to do
hereunder, and in particular Bank may, if Undersigned fails to do so, obtain and
pay any premiums payable on any policy of insurance required to be obtained or
maintained hereunder; (b) subject to the terms and conditions of the Mortgage,
direct any insurer to make payment of any insurance proceeds including any
returned or unearned premiums, directly to Bank, and apply such moneys to any
indebtedness or other amount evidenced hereby in such order or fashion as Bank
may elect; and (c) pay the proceeds of the loans evidenced by this Note to any
or all of the Undersigned individually or jointly, or to such other persons as
any of the Undersigned may direct and (d) add any amounts paid or incurred by
Bank hereunder to the principal amount of the indebtedness evidenced by this
Note
 
14.  Definitions; Miscellaneous Provisions. (a) Undersigned waives protest of
all commercial paper at any time held by Bank on which Undersigned is in any way
liable, notice of nonpayment at maturity of any and all accounts, and (except
where requested hereby) notice of action taken by Bank; and hereby ratifies and
confirms whatever Bank may do. Bank shall be entitled to exercise any right
notwithstanding any prior exercise, failure to exercise or delay in exercising
any such right. (b)  If any provision hereof shall for any reason be held
invalid or unenforceable, no other provision shall be affected thereby, and this
Note shall be construed as if the invalid or unenforceable provision had never
been a part of it. The descriptive headings of this Note are for convenience
only and shall not in any way affect the meaning or construction of any
provision hereof. (c) The rights and privileges of Bank contained in this Note
shall inure to the benefit of its successors and assigns, and the duties of
Undersigned shall bind all heirs, personal representatives, successors and
assigns. (d) This Note shall in all respects be governed by the laws of the
Commonwealth of Pennsylvania (except to the extent that federal law governs).
(e)Undersigned hereby irrevocably appoints Bank and each holder hereof as
Undersigned's attorney-in-fact to endorse Undersigned's name to any draft or
check which may be payable to Undersigned in order to collect the proceeds of
any insurance or any returned or unearned premiums in respect of any policies of
insurance required to be maintained hereunder. Undersigned hereby acknowledges
that this appointment of Bank and each holder hereof as attorney-in-fact is
irrevocable and is coupled with an interest. (f)Undersigned assigns to Bank all
moneys which may become payable on any policy of insurance required to be
maintained under this Note, including any returned or unearned premiums.
(g)"Chief Executive Office" means the place from which the main part of the
business operations of an entity is managed. (h)“Undersigned” refers
individually and collectively to all makers of this Note. Undersigned shall each
be jointly and severally bound by the terms hereof.
 
[Signatures to Follow]
 


 

 

9

--------------------------------------------------------------------------------




Signatures

 


 
 
Witness the due execution hereof intending to be legally bound as of the date
first written above.
 
Attest:
TASTY BAKING COMPANY
       
By:      
By:      
Name:      
David S. Marberger
Title:      
Senior Vice President
   
Attest:
TASTYKAKE INVESTMENT COMPANY
       
By:      
By:      
Name:      
Eugene P. Malinowski
Title:      
Treasurer
   
Attest:
TBC FINANCIAL SERVICES, INC.
       
By:      
By:      
Name:      
Eugene P. Malinowski
Title:      
Treasurer
   
Attest:
TASTY BAKING OXFORD, INC.
       
By:      
By:      
Name:      
Eugene P. Malinowski
Title:      
Treasurer
     
Each with an address at:
2801 Hunting Park Avenue
Philadelphia, PA 19129-1306

 


 
10

--------------------------------------------------------------------------------


 


 
 
Mortgage
 Citizens Bank Logo [citizens.jpg]
Pennsylvania - Commercial Property



 
This Mortgage is made this ___ day of [_________, 2005], by and from
[___________], a [___________], with a business address at 2801 Hunting Park
Avenue, Philadelphia, Pennsylvania 19103 (hereinafter called “Mortgagor”) to
Citizens Bank of Pennsylvania, a Pennsylvania state chartered bank, with a
business address at 2001 Market Street, Suite 600, Philadelphia, Pennsylvania
19103 (hereinafter called “Mortgagee”). As used herein, the term “Mortgagor”
refers individually and collectively to all Mortgagors, and all such persons
shall be jointly and severally bound by the terms hereof.
 
Whereas, Mortgagor, _______, ________, ________ and ________ and Mortgagee
entered into Loan Agreement dated September 13, 2005 (the “Loan Agreement”)
pursuant to which Mortgagee has made the Mortgage Term Loan (as defined in the
Loan Agreement) to Mortgagor evidenced by the Mortgage Term Note dated as of
even date herewith (the “Note”), which Note states a principal sum of Two
Million One Hundred Fifty Thousand Dollars ($2,150,000) and evidences the
Borrowers’ (as defined in the Loan Agreement) obligation to repay the loan made
pursuant to the Note;
 
NOW, THEREFORE, to secure the payment of all sums due or which may become due
under said Note and all other obligations (including Hedge Obligations (as
defined in the Note)), debts, dues, instruments, liabilities, advances,
judgments, damages, losses, claims, contracts and choses in action, of whatever
nature and however arising, owed to Mortgagee from Mortgagor under such Note,
past, present or future, direct or indirect, absolute or contingent, voluntary
or involuntary, now due or to become due, and any and all extensions or renewals
thereof in whole or in part, whether owed by Mortgagor as drawer, maker,
endorser, assignor, guarantor, surety, or otherwise, excepting those obligations
(other than the obligations evidenced by the Note) subject to the disclosure
requirements of Federal Reserve Board Regulation Z, 12 C.F.R. Section 226.1 et
seq. (all of such obligations secured hereby, hereinafter called the
“Obligations”), as well as to secure Mortgagor’s performance under this
Mortgage, Mortgagor by these presents, intending to be legally bound, does
grant, bargain, sell, convey and mortgage unto Mortgagee, its successors and
assigns, the following property (the “Mortgaged Property”)
 
All those certain tracts of land situated in Philadelphia County, Pennsylvania
and more particularly described in Exhibit “A”, attached hereto and made a part
hereof (the “Land”);
 
The buildings and improvements, streets, lanes, alleys, passages, ways, waters,
watercourses, rights, liberties, privileges, hereditaments and appurtenances
whatsoever thereunto belonging, or in any way appertaining (together with the
Land, the “Real Estate”) and the reversions and remainders, rents, issues and
profits thereof; and
 
All Goods, including without limitation, Fixtures and Accessions, attached to or
installed in or upon, the Real Estate or any plant or business situated thereon;
all As-Extracted Collateral arising from the Land; all books and records
evidencing or relating to the foregoing, including, without limitation, billing
records of every kind and description, tenant lists, data storage and processing
media, Software and related material, including computer programs, computer
tapes, cards, disks and printouts, and including any of the foregoing which are
in the possession of any affiliate or property manager; and all Proceeds of any
of the above-described property. Capitalized terms contained in this paragraph
without definition shall have the meanings ascribed to them in revised Article 9
of the Uniform Commercial Code as enacted by the Commonwealth of Pennsylvania
and as amended from time to time (the “UCC”).
 
To Have And To Hold same unto the said Mortgagee, its successors and assigns,
Forever.
 
Provided, However, that if the Obligations are paid in full, then the estate
hereby granted shall be discharged.
 
Mortgagor represents, warrants, covenants and agrees that:
 
 
1

--------------------------------------------------------------------------------


 
First:  This Mortgage is also a security agreement under the UCC. Mortgagor
grants, and Mortgagee shall have and may enforce, a security interest in all
those property interests included in the Mortgaged Property which may be
“personal property” to secure payment and performance of all Obligations. The
recordation of this Mortgage shall also constitute a fixture filing in
accordance with the provisions of the UCC. Mortgagor agrees to cooperate and
join, at its expense, with Mortgagee in taking such steps as are necessary, in
Mortgagee’s judgment, to perfect or continue the perfected status of the
security interest granted hereunder, including, without limitation, the
execution and delivery of financing statements, amendments thereto, and
continuation statements. Mortgagee may, at any time and from time to time, file
financing statements, continuation statements and amendments thereto that
describe the Mortgaged Property and which contain any other information required
by the UCC for the sufficiency or filing office acceptance of any financing
statement, continuation statement or amendment, including whether Mortgagor is
an organization, the type of organization and any organization identification
number issued to Mortgagor. Mortgagor irrevocably appoints Mortgagee
attorney-in-fact for Mortgagor to execute, deliver and file such financing
statements, continuation statements and amendments. Inasmuch as the parties
intend that this Mortgage shall, among other things, constitute a fixture
filing, the parties declare that Mortgagor is the debtor with an address as set
forth below Mortgagor’s signature, Mortgagee is the secured party with an
address as set forth below, and the collateral shall constitute all Fixtures
attached to the Real Estate.
 
Second:  Mortgagor will keep and perform all of the covenants and agreements
contained herein.
 
Third:  Without prior written consent of Mortgagee, which consent may be
withheld for any reason, Mortgagor shall not transfer, encumber or change legal
or equitable title, ownership or control of all or part of the Mortgaged
Property by sale, lease, mortgage, stock transfer, transfer of other ownership
interests, operation of law or in any other manner, whether voluntarily or
involuntarily. It is further understood and agreed that, if Mortgagee consents
to any such transfer, Mortgagee may impose as a condition of such consent any
condition which Mortgagee, in its sole judgment, deems appropriate.
 
Fourth:  Mortgagor warrants that it owns fee simple title to the Mortgaged
Property free and clear of all liens, claims and encumbrances except as set
forth on Exhibit B hereto (“Permitted Encumbrances”), and that it has full right
and authority to grant this Mortgage and to perform its obligations hereunder.
Mortgagor covenants that the Mortgaged Property shall continue to be held free
and clear of all liens, claims and encumbrances other than Permitted
Encumbrances.
 
Fifth:  Mortgagor will pay when due all taxes, assessments, levies and other
charges on or against the Mortgaged Property (“Taxes”) which may attain priority
over the lien of this Mortgage. If Mortgagor fails to do so, Mortgagee at its
sole option may elect to pay such taxes, assessments, levies or other charges.
At Mortgagee’s request, Mortgagor shall deliver written evidence of all such
payments to Mortgagee. Notwithstanding the foregoing, Mortgagor may contest in
good faith by appropriate legal proceedings the imposition or assessment of any
such Taxes as long as such contest does not impair the lien of this Mortgage and
Mortgagor has set aside adequate reserves with respect thereto.
 
Sixth:  Mortgagor shall keep the Mortgaged Property in good repair, excepting
only reasonable wear and tear. Mortgagor will permit Mortgagee’s authorized
representatives to enter upon the Mortgaged Property at any reasonable time for
the purpose of inspecting the condition of the Mortgaged Property. Without the
prior written consent of Mortgagee, Mortgagor will not permit removal or
demolition of improvements now or hereafter erected on the Mortgaged Property,
nor will Mortgagor permit waste of the Mortgaged Property or alteration of
improvements now or hereafter erected on the Mortgaged Property which would
adversely affect its market value as determined by Mortgagee.
 
Seventh:  In addition to the covenants and agreements made elsewhere in this
Mortgage, Mortgagor further covenants and agrees with Mortgagee as follows:
 
(a)  Except as previously disclosed by Mortgagor to Mortgagee in writing, the
Mortgaged Property is and will continue to be free of Hazardous Substances (as
hereinafter defined), the presence of which Mortgagor is required to report to
any federal, state or local agency or entity or the presence of which is
prohibited by any Environmental Law (as hereinafter defined);
 
 
2

--------------------------------------------------------------------------------


 
(b)  Except as previously disclosed by Mortgagor to Mortgagee in writing, the
ownership, operation or use of the Mortgaged Property by Mortgagor or
Mortgagor’s tenant(s), as the case may be, does not require as of the date
hereof, nor in the future will require, the handling, storage, location or
discharge of Hazardous Substances in, on or under the Mortgaged Property, the
presence of which Mortgagor or Mortgagor’s tenant(s) is required to report to
any federal, state or local agency or entity or the presence of which is
prohibited by any Environmental Law;
 
(c)  Mortgagor and Mortgagor’s tenant(s), if any, at all times have operated and
maintained the Mortgaged Property, and at all times will continue to operate and
maintain the Mortgaged Property, in material compliance with all Environmental
Laws and Environmental Permits (as hereinafter defined);
 
(d)  Except as previously disclosed by Mortgagor to Mortgagee in writing, no
pending or threatened proceeding, suit, investigation, allegation, or inquiry
exists regarding any alleged violation of Environmental Laws or Environmental
Permits with respect to the Mortgaged Property or of any alleged obligation to
cleanup or remediate any Hazardous Substance in, on or under the Mortgaged
Property, and Mortgagor shall notify Mortgagee within five (5) business days in
writing upon becoming aware hereafter of any such proceeding, suit,
investigation, allegation, or inquiry, setting forth the details thereof;
 
(e)  To the best of Mortgagor’s knowledge there does not exist, nor will
Mortgagor permit to exist, any event or condition on or with respect to the
Mortgaged Property that requires or is likely to require Mortgagor under any
Environmental Law to pay or expend funds by way of fines, judgments, damages,
cleanup, remediation or the like; provided, however, that Mortgagor shall notify
Mortgagee promptly in writing upon becoming aware hereafter of any such event or
condition; and
 
(f)  Upon request by Mortgagee, Mortgagor shall provide (at Mortgagor’s cost)
certifications, documentation, copies of pleadings and other information
regarding the above, all in form and content reasonably satisfactory to
Mortgagee.
 
Eighth:  Mortgagee and its agents and representatives shall have the right at
any time (whether or not any Event of Default (as defined herein) has occurred,
or if any of the Obligations is payable on demand, whether or not such demand
has been made) and at its sole option and discretion, without notice, to enter
and visit the Mortgaged Property for the purposes of observing the Mortgaged
Property, taking and removing soil or groundwater samples, and conducting tests
on any part of the Mortgaged Property, all at the cost of Mortgagor. Mortgagee
is under no duty, however, to visit or observe the Mortgaged Property or to
conduct tests, and any such acts by Mortgagee shall be solely for the purposes
of protecting its security interests and preserving Mortgagee’s rights under the
Note and other documents executed and delivered in connection with the Note. No
site visit, observation, or testing by Mortgagee shall result in a waiver of any
default of Mortgagor or impose any liability on Mortgagee. In no event shall any
site visit, observation, or testing by Mortgagee be a representation that
Hazardous Substances are or are not present in, on, or under the Mortgaged
Property, or that there has been or shall be compliance with any Environmental
Law. Neither Mortgagor nor any other party is entitled to rely on any site
visit, observation, or testing by Mortgagee, nor on any statements,
representations, or any other comments made by Mortgagee to Mortgagor or any
other party with respect to any Hazardous Substances or any other adverse
condition affecting the Mortgaged Property. Mortgagee owes no duty of care to
protect Mortgagor or any other party against, or to inform Mortgagor or any
other party of, any Hazardous Substances or any other adverse condition
affecting the Mortgaged Property. Mortgagee shall not be obligated to disclose
to Mortgagor or any other party any report or findings made as a result of, or
in connection with, any site visit, observation, or testing by Mortgagee.
 
Ninth:  Except to the extent arising from the gross negligence or willful
misconduct of Mortgagee or its officers, directors, employees and agents,
Mortgagor shall indemnify, defend and hold harmless Mortgagee, its employees,
agents, officers and directors from and against any and all claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of any
kind whatsoever, including but not limited to, reasonable attorneys’ fees, all
fees of environmental consultants and laboratory costs, arising out of or in any
way relating to: (a) the release or threatened release, disposal or existence of
any Hazardous Substances, on or affecting the Mortgaged Property; (b) any
personal injury (including wrongful death) or property damage (real or personal)
arising out of or related to such Hazardous Substances; (c) any lawsuit brought
or threatened, settlement reached or governmental order issued relating to
Hazardous Substances with respect to the Mortgaged Property; (d) any violation
or alleged violation of laws, permits, licenses, orders, regulations,
requirements or demands of government authorities or any
 
 
3

--------------------------------------------------------------------------------


 
 
policies or requirements of Mortgagee, which are based upon or in any way
related to Hazardous Substances; or (e) the breach of any warranty,
representation or covenant of Mortgagor contained herein or in any related loan
document. This indemnity shall survive repayment of any Obligations or any
judicial foreclosure, foreclosure by power of sale, deed-in-lieu of foreclosure,
or transfer of the Mortgaged Property by Mortgagor or Mortgagee.
 
The liability covered by these indemnity provisions shall include, but not be
limited to, losses sustained by Mortgagee and/or any of its successors and
assigns for: (a) amounts owing as Obligations including diminution in value of
the Mortgaged Property, (b) amounts arising out of personal injury or death
claims, (c) amounts charged to Mortgagee for any environmental or Hazardous
Substances clean up costs and expenses, liens, or other such charges or
impositions, (d) payment for reasonable attorneys’ fees and disbursements,
expert witness fees, court costs, environmental tests and design studies, and
(e) any other amounts expended by Mortgagee or its successors and assigns in
connection with the subject matter of Paragraphs Seventh, Eighth and Ninth.
 
Tenth:  Mortgagor shall keep the Mortgaged Property insured against loss by
fire, all other hazards contemplated by the term “extended coverage”, and such
other risks and hazards as Mortgagee shall reasonably require, in such amounts
as Mortgagee shall require, but never less than the amount required to pay the
Obligations secured hereby. Mortgagor will purchase flood insurance as and to
the extent required by law. The insurer or insurers will be chosen by Mortgagor,
subject to approval by Mortgagee; and approval shall not be unreasonably
withheld. All insurance policies shall contain mortgagee and loss payable
clauses in favor of Mortgagee and shall be cancelable by the insurer only after
prior written notice by the insurer to Mortgagee. Mortgagor shall deliver
written evidence of all such insurance to Mortgagee.
 
If Mortgagor fails to obtain and keep in force any required insurance or fails
to pay the premiums on such insurance, Mortgagee at its sole option may elect to
do so. In the event of loss, Mortgagor shall give prompt notice to the insurer
and Mortgagee. Mortgagee at its option may elect to make proof of loss if
Mortgagor does not do so promptly, and to take any action it deems necessary to
preserve Mortgagor’s or Mortgagee’s rights under any insurance policy.
 
Insurance proceeds shall be applied to restoration or repair of the Mortgaged
Property or to reduction of the Obligations, as Mortgagee may determine in its
sole but reasonable discretion. Mortgagor hereby appoints Mortgagee and its
successors and assigns as Mortgagor’s attorney-in-fact to endorse Mortgagor’s
name to any draft or check which may be payable to Mortgagor in order to collect
such insurance proceeds; provided so long as no Event or Default exists, if the
insurance proceeds are in an amount sufficient to restore the Mortgaged
Property, as determined by the Mortgagee in its reasonable discretion, and a
substantial portion of the business activity conducted on the Mortgaged Property
prior to the casualty event can be conducted on the Mortgage Property during
such restoration, as determined by Mortagee in its reasonable discretion,
Mortgagee shall apply such insurance proceeds to such restoration.
 
Eleventh:  Mortgagor hereby agrees to repay to Mortgagee on demand all sums
which Mortgagee has elected to pay under Paragraphs Fifth and/or Tenth, and any
costs which Mortgagee has incurred in taking actions permitted by Paragraph
Eighth with interest thereon at a per annum rate equal to the Contractual
Rate(s) (as that term is defined in the Note), if any; and all such sums, as
well as any amounts for which Mortgagor has agreed to indemnify Mortgagee under
Paragraph Ninth, shall, together with interest thereon, until repaid to
Mortgagee, be part of the Obligations and be secured hereby.
 
Twelfth:  Mortgagor hereby assigns to Mortgagee all proceeds of any award in
connection with any condemnation or other taking of the Mortgaged Property or
any part thereof, or payment for conveyance in lieu of condemnation.
 
Thirteenth:  Reserved.
 
Fourteenth:  In order to further secure Mortgagee in the Event of Default,
Mortgagor hereby assigns and transfers to Mortgagee, its successors and assigns,
any and all leases on the Mortgaged Property or any part thereof, now existing
or which may hereafter be made at any time, together with any and all rents,
issues and profits arising from the Mortgaged Property under said leases or
otherwise, without obligation of Mortgagee to perform or discharge any
obligation, duty or liability under such leases, but with full authorization to
collect all rents under the leases
 
 
4

--------------------------------------------------------------------------------


 
or otherwise and to take possession of and rent the Mortgaged Property after an
Event of Default. Mortgagor covenants not to accept the payment of any rent paid
more than thirty (30) days in advance.
 
Fifteenth:  The occurrence of any of the following shall constitute an “Event of
Default” hereunder: (a) Mortgagor breaches any covenant or agreement contained
herein, in the Loan Agreement or any of the Credit Documents (as defined in the
Notes) subject to the applicable notices or cure periods; or (b) any
representation or warranty contained herein or in the Credit Documents or
otherwise made by Mortgagor in connection with this Mortgage or any of the
Obligations proves to be false or misleading in any material respect; or (c)
there occurs an Event of Default under the Credit Documents or any agreement
evidencing, securing or otherwise executed and delivered by Mortgagor in
connection with the Obligations or any portion thereof; or (d) there occurs an
Event of Default for non-payment under the terms of any other mortgage or other
instrument creating a lien on the Mortgaged Property (whether or not such lien
is in favor of Mortgagee); or (e) a holder of any lien encumbering the Mortgaged
Property or any portion thereof (whether such lien is junior or superior to the
lien of this Mortgage) commences a foreclosure or any other proceeding to
execute on such lien; or (f) Mortgagor fails to pay when due, any amount owing
by Mortgagor pursuant to the terms hereof and such failure continues for 30 days
after written notice thereof by Mortgagee to Mortgagor, then in addition to
exercising any rights which Mortgagee may have under the terms of any agreement
securing repayment of, or relating to, any portion of the Obligations, or
otherwise provided by law, Mortgagee may foreclose upon the Mortgaged Property
by appropriate legal proceedings and sell the Mortgaged Property for the
collection of the Obligations, together with costs of suit and attorneys’ fees.
Mortgagor hereby forever waives and releases all errors in the said proceedings,
waives stay of execution, the right of inquisition and extension of time of
payment, agrees to condemnation of any property levied upon by virtue of any
such execution, and waives all exemptions from levy and sale of any property
that now is or hereafter may be exempted by law.
 
Sixteenth:  The rights and remedies of Mortgagee as provided herein, or in any
other agreement securing repayment of, or relating to, any portion of the
Obligations, or otherwise provided by law, shall be cumulative and may be
pursued singly, concurrently, or successively in Mortgagee’s sole discretion,
and may be exercised as often as necessary; and the failure to exercise any such
right or remedy shall in no event be construed as a waiver or release of the
same.
 
Seventeenth:  As used in this Mortgage: (a) “Environmental Law” means any
federal, state or local environmental law, statute, regulation, rule, ordinance,
court or administrative order or decree, or private agreement or interpretation,
now or hereafter in existence, relating to the use, handling, collection,
storage, treatment, disposal or otherwise of Hazardous Substances, or in any way
relating to pollution or protection of the environment, including but not
limited to: the Clean Air Act, 42 U.S.C. 7401 et seq.; the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. 9601
et seq.; the Federal Water Pollution Control Act, 33 U.S.C. 1251 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. 1801 et seq.; the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. 136 et seq.; the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. 6901 et seq.; the Toxic
Substances Control Act, 15 U.S.C. 2601 et seq.; all as amended. (b)
“Environmental Permit” means any federal, state or local permit, license or
authorization issued under or in connection with any Environmental Law. (c)
“Hazardous Substances” includes petroleum and petroleum products, radioactive
materials, asbestos or any materials or substances defined as or included in the
definition of “hazardous wastes”, “hazardous substances”, “hazardous materials”,
“toxic substances”, “hazardous air pollutants”, and “toxic pollutants”, as those
terms are used in any Environmental Law, including any state or federal law or
local ordinance relating to hazardous substances now or hereafter in existence,
and in any regulations promulgated or may be promulgated thereunder.
 
Eighteenth:  Mortgagee, without notice to Mortgagor, may deal with the
Obligations and any collateral security therefor in such manner as Mortgagee may
deem advisable and may accept partial payment for or settle, release, or
compromise the Obligations, may substitute or release any collateral security,
and may release and discharge from liability Mortgagor, all without impairing
the estate granted hereby or the Obligations of Mortgagor hereunder.
 
Nineteenth:  The covenants, conditions and agreements contained herein shall
bind the heirs, personal representatives, successors and assigns of Mortgagor,
and the rights and privileges contained herein shall inure to the successors and
assigns of Mortgagee.
 
Twentieth:  Mortgagor hereby agrees that all costs of suit and attorneys’ fees,
as described in Paragraph Fifteenth, shall be secured hereby.
 
 
5

--------------------------------------------------------------------------------


 
Twenty-first:   The formal and essential validity hereof shall be governed in
all respects by the laws of the Commonwealth Pennsylvania. If any provision
hereof shall for any reason be held invalid or unenforceable, no other provision
shall be affected thereby, and this Mortgage shall be construed as if the
invalid or unenforceable provision had never been part of it.
 
Twenty-second:   If any amount advanced under the Note was used to purchase the
Mortgaged Property, then it is intended that this Mortgage be a Purchase Money
Mortgage under the provisions of 42 PA. C.S.A. § 8141.
 
Twenty-third:  FOR THE PURPOSE OF OBTAINING POSSESSION OF THE MORTGAGED PROPERTY
UPON THE OCCURRENCE OF ANY EVENT SPECIFIED IN CLAUSES (a) - (f) OF PARAGRAPH
FIFTEENTH HEREOF, MORTGAGOR HEREBY AUTHORIZES AND EMPOWERS ANY ATTORNEY OF ANY
COURT OF RECORD IN THE COMMONWEALTH OF PENNSYLVANIA OR ELSEWHERE AS ATTORNEY FOR
MORTGAGOR AND ALL PERSONS CLAIMING UNDER OR THROUGH MORTGAGOR, TO CONFESS
JUDGMENT IN EJECTMENT AND CONFESS JUDGMENT FOR RECOVERY OF POSSESSION OF THE
MORTGAGED PROPERTY AND TO APPEAR FOR AND CONFESS JUDGMENT AGAINST MORTGAGOR, AND
ALL PERSONS CLAIMING UNDER OR THROUGH MORTGAGOR IN FAVOR OF MORTGAGEE FOR
RECOVERY BY MORTGAGEE OF POSSESSION THEREOF, FOR WHICH THIS MORTGAGE, OR A COPY
THEREOF VERIFIED BY AFFIDAVIT, SHALL BE SUFFICIENT WARRANT; AND THEREUPON A WRIT
OF POSSESSION MAY IMMEDIATELY ISSUE FOR POSSESSION OF THE MORTGAGED PROPERTY,
WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER AND WITHOUT ANY STAY OF
EXECUTION. IF FOR ANY REASON AFTER SUCH ACTION HAS BEEN COMMENCED IT SHALL BE
DISCONTINUED, OR POSSESSION OF THE MORTGAGED PROPERTY SHALL REMAIN IN OR BE
RESTORED TO MORTGAGOR, MORTGAGEE SHALL HAVE THE RIGHT FOR THE SAME OCCURRENCE OR
ANY OTHER OCCURRENCE TO BRING ONE OR MORE FURTHER ACTIONS TO CONFESS JUDGMENT IN
EJECTMENT AND CONFESS JUDGMENT FOR RECOVERY OF POSSESSION OF THE MORTGAGED
PROPERTY. MORTGAGEE MAY BRING AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AND TO
CONFESS JUDGMENT FOR RECOVERY OF POSSESSION OF THE MORTGAGED PROPERTY BEFORE OR
AFTER THE INSTITUTION OF PROCEEDINGS TO FORECLOSE THIS MORTGAGE OR TO ENFORCE
ANY OF THE OBLIGATIONS, OR AFTER ENTRY OF JUDGMENT THEREON OR ON ANY OF THE
OBLIGATIONS, OR AFTER A SHERIFF’S SALE OF THE MORTGAGED PROPERTY IN WHICH
MORTGAGEE IS THE SUCCESSFUL BIDDER, IT BEING THE UNDERSTANDING OF THE PARTIES
THAT THE AUTHORIZATION TO PURSUE SUCH PROCEEDINGS FOR OBTAINING POSSESSION IS AN
ESSENTIAL PART OF THE REMEDIES FOR ENFORCEMENT OF THIS MORTGAGE, AND SHALL
SURVIVE ANY EXECUTION SALE TO MORTGAGEE.
 
BY AGREEING THAT MORTGAGEE MAY CONFESS JUDGMENT HEREUNDER MORTGAGOR, FOR ITSELF
AND ANY OTHER PERSONS OR ENTITIES NOW OR HEREAFTER IN POSSESSION OF ALL OR ANY
PART OF THE MORTGAGED PROPERTY, WAIVES THE RIGHT TO NOTICE IN A PRIOR JUDICIAL
PROCEEDING TO DETERMINE THEIR RIGHTS AND LIABILITIES AND THE OPPORTUNITY TO
RAISE ANY DEFENSE, SET OFF, COUNTERCLAIM OR OTHER CLAIM AGAINST SUCH ACTION BY
MORTGAGEE.
 
Twenty-fourth:  THIS MORTGAGE CONTAINS A POWER OF ATTORNEY COUPLED WITH AN
INTEREST AND IS FOR THE MORTGAGEE. THIS MORTGAGE IS BEING EXECUTED IN CONNECTION
WITH A LOAN OR OTHER FINANCIAL TRANSACTION FOR BUSINESS PURPOSES AND NOT
PRIMARILY FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES. MORTGAGEE, AS AGENT FOR
MORTGAGOR UNDER THE POWER OF ATTORNEY, IS NOT A FIDUCIARY FOR THE MORTGAGOR.
MORTGAGEE, IN EXERCISING ANY OF ITS RIGHTS OR POWERS PURSUANT TO THE POWER OF
ATTORNEY, MAY DO SO FOR THE SOLE BENEFIT OF MORTGAGEE AND NOT FOR MORTGAGOR. THE
PARTIES ACKNOWLEDGE AND AGREE THAT THE PROVISIONS OF TITLE 20, PENNSYLVANIA
CONSOLIDATED STATUTES, SECTION 5601 ET SEQ. AS AMENDED (SPECIFICALLY INCLUDING
ACT 39 OF 1999) SHALL NOT BE APPLICABLE TO ANY POWER OF ATTORNEY CONTAINED IN
THIS MORTGAGE.
 
 
 
6

--------------------------------------------------------------------------------


 
Signatures

Witness the due execution hereof.
 



         
x
   
By:
       
x
       
x
   
By:
                       
Business Address:
                                 



Certificate of Residence of Mortgagee
Citizens Bank of Pennsylvania, Mortgagee within named, hereby certifies that it
has a place of business at 2001 Market Street, Suite 600, Philadelphia, PA
19103, Attention: Legal Department.
 
By:
         
x
       

 
 
 


 

7

--------------------------------------------------------------------------------






Notarization (Corporation)



Commonwealth of   Pennsylvania
       
County of  Philadelphia
 



On the _____________ day of _____________________________________, before me
personally came ____________________________________________________, who being
duly sworn, did acknowledge ______________ to be the ______________________ of
______________________________________, a ___________________________, and that
______________________ as such ___________________, being authorized to do so,
executed the foregoing instrument on behalf of said _______________________ for
the purpose therein contained. In testimony whereof, I have hereunto subscribed
my name.
 

   
My Commission Expires:
Notary Public
 
x





Recorder’s Acknowledgment
Commonwealth of Pennsylvania
)
     
)
SS.
 
County of
)
                   



Recorded in the Office of the Recorder of Deeds in and for said County on the
__________ day of ______________________________, in Mortgage Book Volume
______________, Page _____________.


Witness my hand and the seal of said office the day and year aforesaid.
Recorder
         
x
   





 

8

--------------------------------------------------------------------------------







   
From:
[Insert]
             
To:
                 
Citizens Bank of Pennsylvania
   
Recorder mail to:
   
Two Commerce Square
 
2001 Market Street, 6th Floor
 
Philadelphia, PA 19103-7053
 
Attn: Mark A. Bomberger
           





 

9

--------------------------------------------------------------------------------







Mortgage Exhibit A



This Exhibit A refers to that certain Mortgage dated [__________, 2005] from
[___________] Mortgagor(s) to Citizens Bank of Pennsylvania, as Mortgagee:
 


 


 


 

10

--------------------------------------------------------------------------------





Mortgage Exhibit B

Permitted Encumbrances
 